Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 1 of 75 PAGEID #: 107
                                                                               EXHIBIT A


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


 JOSHUA ROBERTS and
 DEBORAH CHONG,
 Individually and as Next Friend N.R.,                Case No. 3:19-cv-202
 their Minor Child,
                                                      Judge Rose
                       Plaintiffs,
                                                      Magistrate Judge Ovington
                       v.

 UNITED STATES OF AMERICA,

                      Defendant.



           STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE OF
          FEDERAL TORT CLAIMS ACT CLAIMS PURSUANT TO 28 U.S.C. § 2677

        It is hereby stipulated by and between the undersigned Plaintiffs (meaning any person,

 other than the defendant, the parties’ attorneys, the settlement broker, and the brokerage

 company, signing this agreement waiving and releasing claims, whether or not a party to this

 civil action), and the Defendant, United States of America, including its agents, servants, and

 employees (hereinafter “United States”), collectively, “the parties,” by and through their

 respective attorneys, as follows:

        1. The parties to this Stipulation For Compromise Settlement And Release (hereinafter

 “Stipulation”) do hereby agree to settle and compromise each and every claim of any kind,

 whether known or unknown, including present or future claims for wrongful death, arising


 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                            Page 1 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 2 of 75 PAGEID #: 108




 directly or indirectly from the acts or omissions that gave rise to the above-captioned action

 under the terms and conditions set forth in this Stipulation.

        2. This Stipulation is not, is in no way intended to be, and should not be construed as, an

 admission of liability or fault on the part of the United States, its agents, servants, or employees,

 and it is specifically denied that they are liable to the Plaintiffs. This settlement is entered into

 by all parties for the purpose of compromising disputed claims under the Federal Tort Claims

 Act and avoiding the expenses and risks of further litigation.

        3. In consideration for the Plaintiffs’ agreement to accept the terms and conditions of this

 settlement, the United States agrees to pay the cash sums set forth below in Paragraph 3.a, to

 purchase the annuity contract described below in Paragraph 3.b., and to establish the Irrevocable

 Reversionary Inter Vivos Grantor Medical Care Trust for the Benefit of                     ,

 (hereinafter “Reversionary Trust”) described below in Paragraph 3.c.

                a. Within five business days after counsel for the United States receives (1) this

 Stipulation signed by all parties to said document; (2) the Reversionary Trust signed by all parties

 to said document; (3) the Social Security numbers or tax identification numbers of Plaintiffs’ and

 Plaintiffs’ attorneys; (4) a copy of the birth certificate and social security card or alternative form

 of identification acceptable to the United States of                    ; (5) Order(s) approving the

 settlement, and authorizing an individual or entity to sign, on behalf of                  ; and (6) an

 authorization by the Attorney General or his designee to conclude negotiations and to consummate

 the settlement, counsel for the United States will submit the following requests to the United States




 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                              Page 2 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 3 of 75 PAGEID #: 109




 Treasury for the sum of Seven Million Eight Hundred and Sixty Thousand Dollars ($7,860,000)

 (hereinafter “Settlement Amount”) to be paid as follows:

                        (1) An -electronic funds transfer (EFT) in the amount of Three Million Nine

 Hundred and Thirty Thousand Dollars ($3,930,000) (hereinafter “Upfront Cash”) made payable to

 “Whitehurst Harkness Brees Cheng Alsaffar Higginbotham & Jacob, PLLC Trust Account” on

 behalf of Deborah Chong and Joshua Roberts, individually and as next friends/parents of

         , a minor.

        With respect to the payment of the Upfront Cash, Plaintiffs stipulate and agree that the

 United States will not sign an annuity application form, a uniform qualified settlement form, or

 any equivalent such forms, and that the United States will not pay the Upfront Cash into a qualified

 settlement fund or an equivalent fund or account, settlement preservation trust, or special or

 supplemental needs trust. Plaintiffs further stipulate and agree that the Plaintiffs, the Plaintiffs’

 attorney(s), any Guardian Ad Litem, and the Plaintiffs’ representatives (including any structured

 settlement annuity broker, regardless of whether said broker was retained by them or by someone

 else, either before, during, or after the settlement) will not attempt to structure the Upfront Cash in

 any way, form, or manner, including by placing any of the Upfront Cash into any qualified

 settlement fund or its equivalent. However, nothing in this Paragraph 3.a.(1) precludes Plaintiffs

 from purchasing non-qualified annuities after Plaintiffs receive the Upfront Cash, but Plaintiffs

 agree that they will not represent to any person, entity, or agency that they are purchasing qualified

 structured settlement annuities and Plaintiffs agree they will not attempt to purchase such

 structured settlement annuities.


 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                             Page 3 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 4 of 75 PAGEID #: 110




         Plaintiffs and their attorney agree that the Upfront Cash will be deposited in their attorney’s

 client trust account to facilitate the disbursement of the Upfront Cash as provided in the Order

 approving the settlement. Plaintiffs stipulate and agree that their attorney shall escrow the

 aggregate face value of any and all currently known liens and currently known claims for payment

 or reimbursement, including any such liens or claims by Medicaid (including the States of Alaska,

 Ohio, or any other state) or Medicare, arising out of the subject matter that gave rise to the above-

 referenced civil action, whether disputed as legally valid or not, and shall not distribute to Plaintiffs

 any portion of the escrowed amount unless and until said liens and claims have been paid or

 resolved.

                     (2) An electronic funds transfer (EFT) in the amount of Three Million Six

 Hundred and Thirty Thousand Dollars ($3,630,000) (hereinafter “Annuity Premium Amount”) to

 the Brant Hickey & Associates, Inc. Client Trust Account (hereinafter “Brant Hickey”) for the

 purchase of the annuity contract described below in Paragraph 3.b.

                     (3) An electronic funds transfer (EFT) in the amount of Three Hundred

 Thousand Dollars ($300,000) (hereinafter “Reversionary Trust Deposit”) to Settlement Trust

 Group/Midland States Bank for deposit in the Reversionary Trust described below in Paragraph

 3.c.

                     (4) The parties agree that any attorneys’ fees owed by Plaintiffs relating to

 their Federal Tort Claims Act matter shall not exceed twenty-five percent (25%) of the Settlement

 Amount. 28 U.S.C. § 2678. The parties further agree that any such attorneys' fees, along with

 Plaintiffs’ costs and expenses incurred in bringing the above-referenced action, and their costs,


 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                              Page 4 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 5 of 75 PAGEID #: 111




 expenses, and fees (including all fees if any legal Guardian Ad Litem) associated with obtaining

 court approval of this settlement on behalf of any minor, incompetent adult, or estate required to

 sign this Stipulation, shall be paid out of the Upfront Cash paid pursuant to paragraph 3.a.(1) above,

 and not in addition thereto. The parties agree that any fees, including fees of any legal Guardian

 Ad Litem, incurred in providing legal services in this matter and in any court proceedings

 reviewing the settlement for approval purposes shall be considered attorneys’ fees and not costs,

 and shall be subject to the provisions of 28 U.S.C. § 2678.

                b. Based on the following terms and conditions, the United States will purchase the

 following annuity contract:

                       (1) The United States will purchase an annuity contract from an annuity

 company rated at least A by A.M. Best rating service, to pay to the Reversionary Trust the sum of

 Six Thousand and Eighteen Dollars ($6,018) per month, increasing at 2% compounded annually,

 beginning thirty (30) days from the date of purchase of the annuity and continuing for 50 years

 certain (“Period Certain”) and the life of               .

        In the event the cost of the annuity contract has either increased or decreased by the date

 of purchase, the annuity payments set forth above shall be adjusted upward or downward to ensure

 that that the premium cost of the annuity contract is equal to the Annuity Premium Amount and

 not more or less than that amount. The monthly annuity payments are based upon the date of birth

 for                of November 26, 2014, that was provided by Plaintiffs. If the date of birth is

 otherwise, the monthly annuity payments will be adjusted accordingly. Upon the death of

         , any payments remaining during the Period Certain shall be made payable to the United


 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                              Page 5 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 6 of 75 PAGEID #: 112




 States Department of the Treasury and mailed to the Torts Branch, Civil Division, United States

 Department of Justice, P.O. Box 888, Benjamin Franklin Station, Washington, D.C. 20044, or,

 upon written notice, any subsequent change of address.

                        (2) The annuity contract being purchased pursuant to this Paragraph 3.b.

 will be owned solely and exclusively by the United States and will be purchased through Brant

 Hickey as specified above in Paragraph 3.a.(2). The parties stipulate and agree that the United

 States’ only obligation with respect to any annuity contract purchased pursuant to this Stipulation

 and any annuity payments therefrom is to purchase said contract, and they further agree that the

 United States does not guarantee or insure any of the annuity payments. The parties further

 stipulate and agree that the United States is released from any and all obligations with respect to

 an annuity contract and annuity payments upon the purchase of said contract.

                        (3) The parties stipulate and agree that the annuity company that issues an

 annuity contract shall, at all times, have the sole obligation for making all annuity payments. The

 obligation of the annuity company to make each annuity payment shall be discharged upon the

 mailing of a valid check in the amount of such payment to the address designated by the party to

 whom the payment is required to be made under this Stipulation. Payments lost or delayed through

 no fault of the annuity company shall be promptly replaced by the annuity company, but the

 annuity company is not liable for interest during the interim.

                        (4) The parties stipulate and agree that the annuity payments cannot be

 assigned, accelerated, deferred, increased, or decreased by the parties, that no part of any annuity

 payments called for herein, nor any assets of the United States or the annuity company, are subject


 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                            Page 6 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 7 of 75 PAGEID #: 113




 to execution or any legal process for any obligation in any manner, and that Plaintiffs shall not

 have the power or right to sell, assign, mortgage, encumber, or anticipate said annuity payments,

 or any part thereof, by assignment or otherwise.

                        (5) Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any), heirs,

 executors, administrators, and assigns do hereby agree to maintain with the annuity company and

 the United States a current mailing address for                   and to notify the annuity company

 and the United States of the death of                 within thirty (30) days of death. Plaintiffs and

 Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors, administrators, and assigns do

 hereby further agree to provide to the annuity company and the United States a certified death

 certificate within sixty (60) days of the death of               .

                        (6)     Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any), heirs,

 executors, administrators, and assigns do hereby agree to provide to the annuity company and the

 United States proof of status as to life, death, legal capacity, and legal authority in the form and at

 the frequency determined by the annuity company, the United States, or both. Plaintiffs and

 Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors, administrators, and assigns do

 hereby agree the annuity company may delay or otherwise withhold any payment, without interest,

 until the annuity company has received such proof or proofs of status. With respect to proof of

 status of life, Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors,

 administrators, and assigns do hereby agree to provide such proof annually on or before the

 anniversary of the date the annuity contract is issued by the annuity company (“Anniversary

 Date”). In the event the annual proof of living status is not provided to the annuity company and


 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                             Page 7 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 8 of 75 PAGEID #: 114




 the United States within sixty (60) days of the Anniversary Date, Plaintiffs and Plaintiffs’

 guardians, guardian ad litem (if any), heirs, executors, administrators, and assigns do hereby agree

 that the annuity company shall take the following action:

                  (a)    During the Period Certain, the annuity company shall continue to make

 payments to the Reversionary Trust;

                  (b)    After the Period Certain has expired, the annuity company shall suspend all

 payments until such time as proof of living status is provided to the annuity company and the

 United States.

                  c. The United States will establish, as the Grantor, the Reversionary Trust on the

 following terms and conditions:

                         (1) The parties agree to the terms, conditions, and requirements of the

 Reversionary Trust, a copy of which is attached hereto and incorporated by reference.

                         (2) The parties further agree that the Reversionary Trust requires

          (hereinafter “Trust Beneficiary”) and anyone acting on his behalf to comply with the

 obligations set forth in Article VIII and that the failure to comply with those obligations may result

 in the denial, in whole or in part, of requests for the payment of allowable benefits, as defined in

 Article IX of the Reversionary Trust.

                         (3) Plaintiffs and Plaintiffs’ heirs, executors, administrators, and assigns

 shall maintain with the Administrator, the Trustee, and the United States a current mailing address,

 and shall notify the Administrator, the Trustee, and the United States of any event upon which the

 right of payments from the Trust Estate may depend, including the death of the Trust Beneficiary,


 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                             Page 8 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 9 of 75 PAGEID #: 115




 within thirty (30) days of the date of such event, and shall provide the Administrator, the Trustee,

 and the United States with a certified death certificate within sixty (60) days of the death of the

 Trust Beneficiary.

                        (4) Upon the death of the Trust Beneficiary, the Trustee shall, to the extent

 authorized by the terms of said Reversionary Trust, pay allowable charges, expenses, and benefits,

 and liquidate and distribute the remaining Trust Estate to the United States by check made payable

 to the United States Treasury and mailed to the following address: Director, Torts Branch (FTCA

 Litigation Section), Civil Division, United States Department of Justice, P.O. Box 888, Benjamin

 Franklin Station, Washington, D.C. 20044, or, upon written notice, any subsequent change of

 address.

        4. Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors,

 administrators, and assigns hereby accept the terms and conditions of the Stipulation, including

 the sums set forth above in Paragraph 3.a, the purchase of the annuity contract set forth above in

 3.b, and the establishment and terms of the Reversionary Trust set forth above in Paragraph 3.c,

 in full settlement, satisfaction, and release of any and all claims, demands, rights, and causes of

 action of any kind, whether known or unknown, including any future claims for survival or

 wrongful death, and any claims for fees, interest, costs, and expenses, arising from, and by

 reason of, any and all known and unknown, foreseen and unforeseen, bodily and personal

 injuries, including the death of              , or damage to property, and the consequences

 thereof, which Plaintiffs or their heirs, executors, administrators, or assigns may have or




 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                             Page 9 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 10 of 75 PAGEID #: 116




 hereafter acquire against the United States on account of the subject matter that gave rise to the

 above-captioned action.

        Plaintiffs, on behalf of themselves, their respective guardians, heirs, executors,

 administrators, assigns, predecessors, and successors in interest, do hereby, for good and

 valuable consideration, the receipt of which is hereby acknowledged, release and forever

 discharge the United States and its respective officials, agencies, representatives, officers,

 employees (including individuals and entities covered by 42 U.S.C. § 233), agents, assigns and

 attorneys, from any and all claims, demands, rights, causes of actions, liens, and all other

 liabilities whatsoever, whether known or unknown, suspected or unsuspected, that Plaintiffs have

 had, now have or hereafter may have with respect to the same subject matter that gave rise to the

 above-captioned action, as well as claims relating to arise out of the subject matter that gave rise

 to the above-captioned action that could have been but were not alleged in this action.

        Plaintiffs and Plaintiffs’ guardians, heirs, executors, administrators, and assigns further

 agree that they are legally responsible for any and all past, present, and future liens and past,

 present, and future claims for payment or reimbursement by any individual or by any public or

 private entity, including an insurance company, Medicaid, and Medicare, arising from the

 injuries and claims that are the subject matter of this action. Plaintiffs stipulate and agree that

 they will satisfy or resolve any and all such past, present, and future liens or claims for payment

 or reimbursement asserted by any such individual or entity. Plaintiffs further agree that, no later

 than thirty (30) days from the date any past, present, or future lien or claim for payment or

 reimbursement is paid or resolved by Plaintiffs, they will provide to the United States evidence


 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                             Page 10 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 11 of 75 PAGEID #: 117




 that said lien or claim has been satisfied or resolved and that said lienholder has waived and

 released such lien or claim. The evidence required by the terms of this Paragraph may be

 satisfied by a letter from Plaintiffs’ attorney representing to counsel for the United States that

 such lien or claim has been satisfied or resolved and that the lienholder has waived and released

 such lien and claim.

        Plaintiffs and Plaintiffs’ guardians, heirs, executors, administrators, and assigns further

 agree to reimburse, indemnify, and hold harmless the United States from and against any and all

 claims, causes of action, liens, rights, or subrogated or contribution interests (whether such

 claims, causes of action, liens, rights, subrogated interests, or contribution interests sound in tort,

 contract, or statute) incident to, or resulting or arising from, the acts or omissions that gave rise

 to the above-captioned action, including claims or causes of action for wrongful death.

        5. This compromise settlement is specifically subject to each of the following conditions:

                a. The Attorney General or the Attorney General’s designee must approve the

 terms and conditions of the settlement, as set forth in this Stipulation and the Reversionary Trust,

 and authorize the attorney representing the United States to consummate a settlement for the

 amount and upon the terms and conditions agreed upon by the parties, as set forth in this

 Stipulation and the Reversionary Trust.

                b. The parties must agree in writing to the terms, conditions, and requirements of

 this Stipulation and the Reversionary Trust. The parties stipulate and agree that the Stipulation

 and the compromise settlement are null and void in the event the parties cannot agree on the

 terms, conditions, and requirements of this Stipulation or the Reversionary Trust. The terms,


 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                             Page 11 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 12 of 75 PAGEID #: 118




 conditions, and requirements of this Stipulation and Reversionary Trust are not severable and the

 failure to agree, fulfill, or comply with any term, condition, or requirement renders the entire

 Stipulation and the compromise settlement null and void. The parties must agree to the terms,

 conditions, and requirements of this Stipulation and the Reversionary Trust before the United

 States Attorney’s Office will seek settlement authority from the Attorney General or the

 Attorney General’s designee.

                c. Plaintiffs must obtain, at their expense, approval of the settlement by a court

 of competent jurisdiction on behalf of                . The terms of any court Order, a draft of

 which shall be provided by the United States, are a condition of this settlement. Plaintiffs agree

 to obtain such approval(s) in a timely manner: time being of the essence. Plaintiffs further agree

 that the United States may void this settlement at its option in the event any such approval is not

 obtained in a timely manner. In the event Plaintiffs fail to obtain such court approval(s), the

 entire Stipulation and the compromise settlement are null and void. Plaintiffs must obtain such

 court approval(s) before the United States Attorney’s Office will seek settlement authority from

 the Attorney General or the Attorney General’s designee.

                d.                must be alive at the time the Reversionary Trust described in

 Paragraph 3.c. is deemed established, as defined in Article V of the Reversionary Trust, and at

 the time to annuity contract described in Paragraph 3.b. is purchased. In the event of the death of

               prior to the date the Reversionary Trust is deemed established or the date the

 annuity contract is purchased, the entire Stipulation and compromise settlement are null and

 void.


 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                            Page 12 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 13 of 75 PAGEID #: 119




                e. Plaintiffs must provide the United States with a complete set of the extant

 medical records of                 , (including any independent medical examinations conducted

 for purposes of this litigation, any and all clinic visits, whether for routine checkups or for

 treatment and care for any medical condition, injury, disease, etc., any and all hospital and

 emergency room records, and records of any diagnostic testing) for the 36-month period prior to

 the date Plaintiffs sign this Stipulation. Plaintiffs must provide all such extant medical records

 for said 36-month period before the United States Attorney’s Office will seek settlement

 authority from the Attorney General or the Attorney General’s designee. In the event said

 records and reports reveal that                had or potentially has any such potentially life-

 threatening or life-shortening diseases or illnesses not caused by the medical care at issue in this

 action, the United States reserves the right to elect not to consummate the settlement and upon

 such election by the United States the entire settlement is null and void.

                f. Plaintiffs must obtain a release and waiver of any claim or cause of action

 (whether sounding in tort, contract, statute, or otherwise) that any alleged tortfeasor, if any, has

 or may have in the future against the United States arising out of the subject matter of the above-

 captioned action. This condition is for the benefit of the United States exclusively. The United

 States will provide the form of Release and Waiver, or any changes to the form required by the

 United States, to be used by Plaintiffs in obtaining a Release and Waiver from any alleged

 tortfeasor. Before the United States Attorney’s Office will seek settlement authority from the

 Attorney General or the Attorney General’s designee, Plaintiffs must provide the United States

 with either (i) all such releases and waivers required by this Paragraph 5.f., or (ii) a written


 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                             Page 13 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 14 of 75 PAGEID #: 120




 representation by Plaintiffs’ attorney stating that, after a diligent search of counsel’s law firms’

 records and files, including expert and consultant reports, and of Plaintiffs’ records and files,

 Plaintiffs and their attorney are unaware of any such potential tortfeasor.

                g. The United States District Court for the Southern District of Ohio must dismiss

 this action in its entirety with prejudice, with each side bearing its own costs, expenses, and fees,

 and with the District Court not retaining jurisdiction over the above-captioned action, this

 settlement, or the United States.

        6. The parties agree that this Stipulation and the Reversionary Trust, including all the

 terms and conditions of this compromise settlement and any additional agreements relating

 thereto, may be made public in their entirety, and Plaintiffs expressly consent to such release and

 disclosure pursuant to 5 U.S.C. § 552a(b).

        7. Plaintiffs shall be solely responsible for full compliance with all applicable Federal,

 state, and local tax requirements. Plaintiffs execute this Stipulation without reliance upon any

 representation by the United States as to tax consequences, and Plaintiffs agree that they are

 responsible for the payment of all taxes that may be associated with this settlement. Further,

 nothing in this Stipulation waives or modifies Federal, state, or local laws pertaining to taxes,

 offsets, levies, and liens that may apply to this Stipulation or the Settlement Amount proceeds.

 Plaintiffs execute this Stipulation without reliance on any representation by the United States as to

 the application of any such law. Plaintiffs, on behalf of themselves and their guardians, heirs,

 executors, administrators, assigns, subrogees, predecessors in interest, and successors in interest,

 understand and agree that this transaction may be reported to the Internal Revenue Service and


 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                             Page 14 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 15 of 75 PAGEID #: 121




 other government agencies in the ordinary course of the business of the United States and may be

 subject to offset pursuant to the Treasury Offset Program.

          8. Plaintiffs represent that they have read, reviewed and understand this Stipulation and

 the Reversionary Trust, and that they are fully authorized to enter into the terms and conditions

 of this agreement and that they agree to be bound thereby. Plaintiffs further acknowledge that

 they enter into this Stipulation and the Reversionary Trust freely and voluntarily. Plaintiffs

 further acknowledge that they have had sufficient opportunity to discuss this Stipulation and the

 Reversionary Trust with their attorney, who has explained the document to Plaintiffs and that

 Plaintiffs understand all of the terms and conditions of this Stipulation and the Reversionary

 Trust.

          9. It is contemplated that this Stipulation may be executed in several counterparts, with a

 separate signature page for each party. All such counterparts and signature pages, together, shall

 be deemed to be one document.

             WHEREAS, the parties accept the terms of this Stipulation for Compromise

 Settlement and Release as of the dates written below:

 Executed this  day of                        , 2021.
 UNITED STATES OF AMERICA


 By:      _____________________________________________________
          John J. Stark
          Assistant United States Attorney
          Attorney for the Defendant,
          United States of America




 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                            Page 15 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 16 of 75 PAGEID #: 122




 Executed this    day of              , 2021.
 WHITEHURST, HARKNESS, BREES, CHENG, ALSAFFAR, HIGGINBOTHAM &
 JACOB, PLLC, Attorney for Plaintiffs


        ____________________________________
 By:    Jamal Alsaffar
        Whitehurst, Harkness, Brees, Cheng, Alsaffar, Higginbotham & Jacob, PLLC
        Attorney for Plaintiffs




 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                         Page 16 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 17 of 75 PAGEID #: 123




 Executed this 2nd day of March                  , 2021.
 DEBORAH CHONG, Plaintiff


 ________________________________________
 Deborah Chong, individually
 Plaintiff




 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                         Page 17 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 18 of 75 PAGEID #: 124




 Executed this 2nd day of March                  , 2021.
 JOSHUA ROBERTS, Plaintiff


 ________________________________________
 Joshua Roberts, individually
 Plaintiff




 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                         Page 18 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 19 of 75 PAGEID #: 125




 Executed this 2nd day of March                   , 2021.
                   , A MINOR


 By:    ________________________________________
        Deborah Chong, authorized by court order to sign on behalf of            , a minor




 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                         Page 19 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 20 of 75 PAGEID #: 126




 Executed this day of               , 2021.
 STRUCTURED SETTLEMENT BROKERAGE COMPANY
 BRANT HICKEY & ASSOCIATES, INC. (HEREINAFTER “COMPANY”)

       I, the undersigned, am duly authorized to sign this Stipulation on behalf of the Company
 and have furnished written proof thereof to the United States. I also declare under penalty of
 perjury that the Company and its employees, agents, and structured settlement annuity brokers
 are covered by an Errors and Omission insurance policy and a fidelity bond or equivalent
 insurance coverage, and have furnished to the United States a certificate or proof of insurance for
 such policies. By signing this Stipulation, I agree that the Company will accept the Annuity
 Premium Amount. I further agree that, within five business days of receipt of the Annuity
 Premium Amount, the Company will (1) disburse the Annuity Premium Amount to an annuity
 company(ies), rated at least A by A.M. Best rating service, for the purchase the annuity
 contract(s) described above in Paragraph 3.b of this Stipulation, and (2) provide to the parties
 written proof that the Annuity Premium Amount has been accepted by said annuity
 company(ies).

       I declare under penalty of perjury that the foregoing is true and correct. 28 U.S.C. § 1746.


 By:    ________________________________________________
        David Hickey, Structured Settlement Annuity Broker
        On behalf of Brant Hickey & Associates, Inc.




 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                           Page 20 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 21 of 75 PAGEID #: 127




 Executed this day of       , 2021.
 STRUCTURED SETTLEMENT ANNUITY BROKER
 DAVID HICKEY (HEREINAFTER “BROKER”)

       I, the undersigned Broker, declare that I currently meet the minimum qualifications set
 forth in 28 CFR § 50.24 to provide structured settlement annuity brokerage services to the United
 States and that I am currently covered by an Errors and Omissions insurance policy and a fidelity
 bond or equivalent insurance coverage, and have furnished to the United States a certificate or
 proof of insurance for such policies. By signing this Stipulation, I agree that the application for
 any annuity contract and the annuity contract issued by the annuity company will comply with
 the terms and conditions of Paragraph 3.b of this Stipulation.

      I declare under penalty of perjury that the foregoing is true and correct. 28 U.S.C. § 1746.


 ______________________________________________
 David Hickey, Structured Settlement Annuity Broker




 Joshua Roberts and Deborah Chong, Individually and as Next Friend of N.R., their Minor Child,
 et al. v. United States, et al., No. 3:19-cv-202
 Stipulation for Compromise Settlement and Release (2.19.2021)

                                           Page 21 of 21
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 22 of 75 PAGEID #: 128
                                                                      EXHIBIT B




                      Irrevocable Reversionary Inter Vivos
                        Grantor Medical Care Trust For
                          The Benefit of




                                                Page 1 of 38
 Irrevocable Reversionary Inter Vivos Grantor
 Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 23 of 75 PAGEID #: 129




                                          ARTICLE I
                                 ESTABLISHMENT OF THE TRUST

        Pursuant to a Stipulation For Compromise Settlement And Release (hereinafter
 “Stipulation”) of a Federal Tort Claims Act (28 U.S.C. § 2677, et seq.) matter, the United States
 of America (as the “Grantor”) establishes this Irrevocable Reversionary Inter Vivos Grantor
 Medical Care Trust (“the Trust”). The Stipulation is attached hereto and incorporated herein by
 reference.

                                         ARTICLE II
                                THE BENEFICIARY OF THE TRUST

         The Beneficiary of the Trust is                 (SSN:               ) (DOB: November 26,
 2014). For purposes of the Trust, the Beneficiary shall act through the Beneficiary’s legal
 representative during any period of minority or legal incapacity. A legal representative is defined
 for purposes of the Trust as an individual or entity authorized by law or a Court order to act on
 behalf of the Beneficiary during a period of minority or legal incapacity for purposes of carrying
 out the terms and conditions of the Trust. For purposes of this Trust, a legal representative shall
 include the Beneficiary’s attorney, parent, legal guardian, guardian, guardian ad litem, and
 conservator, but shall not include an individual or entity acting pursuant to a power of attorney,
 provided such attorney, parent, legal guardian, guardian, guardian ad litem, or conservator has
 the legal authority to act on behalf of the Beneficiary for purposes of carrying out the terms and
 conditions of the Trust. In the event more than one individual or entity has such authority, the
 Administrator and the Trustee are entitled to rely upon the signatures, statements, or actions of
 any one of the legal representatives in carrying out the terms of the Trust in the absence of a
 Court order to the contrary, provided that such Court order has first been presented to the
 Administrator, Trustee, and Grantor. Upon reaching the age of majority, as determined by the
 law of the state in which the Beneficiary resides, the Beneficiary shall comply with that state’s
 guardianship and conservatorship laws.

        The Grantor retains a reversionary interest, effective upon the termination of the Trust, as
 provided in Article XIX of the Trust.

                                           ARTICLE III
                                    THE PURPOSE OF THE TRUST

         The purpose of the Trust is to pay allowable benefits, as defined in Article IX of the
 Trust, to or on behalf of the Beneficiary according to the terms and conditions of the Trust.
 Nothing in the Trust shall be construed to require the Beneficiary to use any particular medical


                                            2 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 24 of 75 PAGEID #: 130




 provider or group of medical providers, unless expressly provided to the contrary in Article IX of
 the Trust.

                                    ARTICLE IV
                    APPOINTMENT OF TRUSTEE AND ADMINISTRATOR

         The Grantor appoints Settlement Trust Group/Midland States Bank, as the “Trustee” of
 the Trust and appoints Medical Fund Advisors, Inc., as the “Administrator” of the Trust. The
 Trustee and the Administrator agree to accept their respective appointments and to carry out their
 respective fiduciary duties and responsibilities as defined by the terms of the Trust. In the event
 the same entity is appointed to act as both the Trustee and the Administrator, that entity shall
 carry out the duties and responsibilities of both the Trustee and the Administrator.

                                           ARTICLE V
                                        THE TRUST ESTATE

          For purposes of the Trust, the term “Trust Estate” is defined to be the amount the Grantor
 initially deposits with the Trustee pursuant to the Stipulation, together with any income from Trust
 Estate investments and any annuity payments, in the event the United States purchased an annuity
 contract to make periodic payments to the Trust. The Trust and the Trust Estate shall be a
 secondary payer of allowable benefits based on the terms and conditions set forth herein.

         No rights, obligations, duties, or allowable benefits are created or payable pursuant to the
 Trust unless and until all of the following conditions have been met: (1) each party to the Trust has
 signed the Trust instrument; (2) the Grantor has deposited with the Trustee the initial sum stated
 or determined by the terms of the Stipulation; (3) the Trustee has deposited said sum into a separate
 account opened by the Trustee in the name of the Trust; and (4) the Beneficiary is alive at the time
 said sum is deposited into said separate account. The Trust shall be deemed established when each
 and every one of these conditions has been met.

                                        ARTICLE VI
                             THE DUTIES OF THE ADMINISTRATOR

 Section A.       Duty to Act as the Administrator

         The Administrator shall act as the Administrator and perform its fiduciary duties and
 responsibilities as defined by the terms of the Trust. The term “Administrator” includes the
 present Administrator and any successor of said Administrator, whether by appointment pursuant
 to the Trust, or by way of merger, consolidation, or transfer of business.


                                             3 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 25 of 75 PAGEID #: 131




 Section B.       Duty to Review Requests for Payment of Allowable Benefits

         1. Administrator Has Exclusive Duty

        The Administrator shall have the exclusive duty and responsibility to receive and review
 requests for payment of allowable benefits, as defined in Article IX of the Trust.

         2. Submission of Requests for Payment of Allowable Benefits

         All requests for payment of allowable benefits must be submitted to the Administrator.
 Requests must be submitted and received by the Administrator within ninety days of the date the
 goods or services for which payment is being requested were provided. Absent good cause being
 demonstrated by the Beneficiary, the Administrator shall reject and not authorize any request for
 payment of allowable benefits that is received by the Administrator more than ninety days after
 the goods or services for which payment is being requested were provided. In the event a request
 for payment of allowable benefits is submitted to the Trustee (and the Trustee is not also acting
 as the Administrator), the Trustee shall promptly transfer the request to the Administrator and
 shall take no further action with respect to the request for payment of allowable benefits unless
 and until the Trustee has received notification from the Administrator pursuant to Section E,
 below, to pay an amount from the Trust Estate to a particular payee.

         3. Documentation Required to be Submitted With Each Request

         a. Each request for payment of allowable benefits must be in writing on a form provided
 by the Administrator. The Beneficiary may submit a request for payment of allowable benefits,
 or the Beneficiary may authorize the provider of the goods or services to submit a request for
 payment of allowable benefits directly to the Administrator. The Beneficiary may arrange with
 the Administrator for the advance authorization of regularly recurring expenses. Except for
 requests for payment where advance authorization has already been obtained, each request for
 payment of allowable benefits must be signed by the Beneficiary if legally competent, by the
 Beneficiary’s legal representative during a period of minority, or by an individual or entity
 authorized by a Court to act on behalf of the Beneficiary in the event said Court has determined
 after the Beneficiary has reached the age of majority that the Beneficiary lacks the legal capacity
 to act on his or her own behalf.

         b. Each request for payment of allowable benefits must include a written statement from
 the provider of the goods or services for which payment is being sought, detailing the nature of
 the goods or services and detailing the charges for such goods or services. The written statement,
 together with supporting documentation (such as medical records or product information) and
 billing information, must provide sufficiently detailed information for the Administrator to

                                             4 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 26 of 75 PAGEID #: 132




 determine whether such goods or services are payable by the Trust and to determine the amount
 to be paid from the Trust Estate. The written statement must specifically indicate whether the
 charges for the goods or services have been or will be submitted to any source of benefits other
 than the Trust, whether any portion of the charges has been or will be paid by any other source of
 benefits, the amount of any payment received, the balance due, and the identity (including name,
 address, and telephone number) of the other source of payments.

         c. Unless already on file with the Administrator, each request for payment of allowable
 benefits shall include a written agreement by the Beneficiary to provide the Administrator (and
 the Trustee, if necessary) with: information; documentation; valid authorizations, including
 authorizations for the Administrator to submit any request for payment of allowable benefits to
 another source of benefits, as defined in Section D, below, after the Administrator has
 determined that the request for payment is otherwise payable by the Trust or to seek
 reimbursement or to apply for benefits from such other source of benefits; valid releases for
 medical or billing information; and signatures either required by the terms of the Trust or
 deemed necessary by the Administrator and the Trustee to carry out their respective duties and
 responsibilities under the terms of the Trust.

 Section C.       Duty to Determine Whether Payment of Request for Allowable Benefits is
                  Authorized by the Trust

         1.       Determination of Allowable Benefits

         Upon the receipt of the information, authorizations, releases, and signatures required in
 Section B, Paragraph 3, above, the Administrator shall commence its review of each request for
 payment of allowable benefits and the Administrator shall, subject to this Article VI and Article
 IX of the Trust, determine whether the goods or services for which payment is being sought are
 allowable benefits under the terms of the Trust. The Administrator has no duty to determine
 whether the Trust authorizes any payments other than those for allowable benefits: those
 determinations are to be made by the Trustee within its duties, responsibilities, and powers under
 Articles VII and X of the Trust.

         2.       Administrator’s Determination Based Exclusively on the Terms of the Trust

         The Administrator’s determination of whether a request for payment of allowable
 benefits is authorized by the Trust shall be based exclusively on the terms of the Trust. However,
 in determining the necessity for, or reasonableness of, any request for payment of allowable
 benefits, the Administrator may be guided by making reference to what would be deductible
 medical expenses under the Internal Revenue Code and such regulations and rulings which are
 then and there in effect. Notwithstanding any Internal Revenue Code, regulation, or ruling to the

                                            5 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 27 of 75 PAGEID #: 133




 contrary, the Administrator shall not pay any allowable benefit unless it is otherwise allowed
 under the terms of the Trust, even though the expense may be considered a deductible medical
 expense for tax purposes.

         3.       Exclusions That Apply to Requests for Payment of Allowable Benefits Unless
                  There is an Express Authorization to the Contrary in Article IX

         Unless otherwise specifically authorized in Article IX of the Trust, the Administrator
 shall not authorize, and the Trustee shall not pay, any of the following:

         a. Goods and services received from, provided by, or paid for by any institution or agency
 of the United States Government.

         b. Goods and services, or portions thereof, for which the Beneficiary is not liable for
 payment or has not been, or will not be, billed or charged; goods and services that were provided
 prior to the date the Trust is deemed established; goods and services for which an obligation to
 provide such goods and services was incurred prior to the date the Trust is deemed established;
 and goods or services that were provided after the date the Trust is deemed terminated.

         c. Goods and services which were provided by the Beneficiary’s immediate relative or
 household member, such as spouse (by marriage, common law, or partner), parent, grandparent,
 child, sibling, or guardian, whether by blood, marriage, adoption, or legal appointment.

         d. Goods and services paid by any person or entity, including Medicare or Medicaid,
 other than the Beneficiary, to the extent that person or entity had a legal obligation to make such
 payment.

        e. Goods and services for which the Beneficiary has been reimbursed or reasonably
 expects to be reimbursed, regardless of the source of the payment.

         f. Investigational or experimental medical goods or services, unless such medical goods
 or services have been approved by the FDA for investigational or experimental purposes and
 provided further that such investigational or experimental medical goods or services are being
 provided to the Beneficiary in the United States. Goods or services related to dental care.

         g. Goods or services that the Administrator determines are not medically necessary. For
 purposes of the Trust, the term “medically necessary” means that the goods or services (i) were
 prescribed by an individual who is authorized by law to write a prescription; (ii) are consistent
 with the standards of good medical practice in the United States; (iii) are primarily and
 customarily used only for a medical purpose; (iv) are generally useful only to a person with an

                                             6 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 28 of 75 PAGEID #: 134




 illness, disability, disease, or injury such as the Beneficiary’s at the time treatment is being
 provided; (v) are not primarily for the personal comfort (except that medications or surgeries to
 treat or relieve physical pain shall not be considered to be for “personal comfort” for the purpose
 of this definition) or convenience of the Beneficiary, the family of the Beneficiary, or the
 provider of the goods or services; and (vi) serve a specific therapeutic purpose in the treatment of
 any of the Beneficiary’s illnesses, disabilities, diseases, or injuries.

        h. Fees, or any portion thereof, that the Administrator determines to be in excess of the
 reasonable and customary charge for the goods or services. For purposes of the Trust, the term
 “reasonable and customary charge” means the prevailing charge made by other providers of such
 goods or services within the geographic area in which the goods or services are being provided.

         i. Treatment solely for cosmetic purposes.

         j. In-home attendant care.

         k. Non-medical social services; educational and training services; training in activities of
 daily living; any equipment related to these types of services or training.

        1. Habilitative, rehabilitative, physical, speech, occupational, and recreational therapy;
 any equipment related to such therapies; a membership to a pool, spa, health club, fitness center,
 gymnasium, or similar type of facility.

         m. Counseling of any type.

         n. Security systems.

         o. Entertainment or other activities of daily living; and any equipment related thereto.

         p. Transportation or travel expenses of any type for any purpose.

        q. The purchase, rent, or lease of any vehicle of any type; the maintenance of, or
 modification to, any vehicle; accessories on or additional equipment for any vehicle; or taxes or
 insurance on any vehicle.

         r. The purchase, rent, lease, construction, or modification of any building of any type
 (including a home or residence) or any other type of structure; construction of any type on any
 land or real estate; maintenance of or modification to any building of any type, structure, or land;
 any expenses relating to access to a building of any type, or access within a building of any type;


                                             7 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 29 of 75 PAGEID #: 135




 fixtures or accessories on or in any building of any type; taxes on a building of any type; or any
 insurance covering any land, building, or structure.

        s. The purchase, rental, lease, maintenance, or modification of any personal property of
 any type; or any insurance covering any personal property of any type.

         t. Burial and funeral expenses.

          u. Goods and services that are not caused by, or not directly related to, the injuries the
 Beneficiary contended in Joshua Roberts and Deborah Chong, Individually and as Next Friend
 of N.R., their Minor Child, et al. v. United States, et al., No. 3:19-cv-202 (S.D. Ohio), were
 caused by the acts or omissions of employees of the United States. A copy of the Complaint
 filed in said Civil Action shall be on file with the Trustee and the Administrator.

         v. Fees, costs, and expenses relating in any way to a guardianship or conservatorship,
 including, but not limited to, fees, costs, and expenses (including bond premiums) relating to (i)
 the establishment, administration, or termination of a guardianship or conservatorship or the
 appointment or removal of a guardian ad litem, guardian, conservator, or the like, (ii) any legal
 or other proceeding to determine whether the Beneficiary lacks legal capacity, (iii) any legal or
 other proceeding relating to the interpretation of the Trust or the payment or denial of payment of
 allowable expenses or expenses relating to the administration of the Trust, or (iv) any legal or
 other proceeding relating to an objection or challenge to the payment or denial of payment of
 allowable expenses or expenses relating to the administration of the Trust.

         4.       Deadline for Making Determination

         The Administrator shall complete its review and make its determination within thirty
 days of receipt of a request that fully and completely complies with the requirements of Article
 VI, Section B, of the Trust. If the review and determination cannot be made within the thirty-day
 period, the Administrator shall have, for good cause shown, an additional thirty days to complete
 said review and to make said determination, provided written notice of such extension is
 provided to the Beneficiary.

         5.       Reliance on Information Submitted

         In making determinations pursuant to this Section C, the Administrator shall have the
 right to rely upon the information submitted by the Beneficiary or providers of goods and
 services. The Administrator shall have no duty or obligation to determine the qualifications of
 the providers of goods and services or whether any payments made to the Beneficiary are
 actually used by or for the Beneficiary’s benefit. The Administrator is not required to obtain an

                                             8 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 30 of 75 PAGEID #: 136




 order or approval from any Court or the approval of the Grantor, except as required by the Trust,
 in determining whether a request for payment of allowable benefits is authorized, in whole or in
 part, under the terms of the Trust. The Administrator shall not be liable in money damages for
 any discretionary payment or other loss that occurs other than through its own fault or
 negligence.

         6.       Denial of Requests for Payment of Allowable Benefits

         If a request for payment of allowable benefits is denied, in whole or in part, the
 Administrator shall provide written notice of the decision to the Beneficiary. The notice shall
 state the reasons for the denial and shall be sent to the Beneficiary within a reasonable period of
 time, not to exceed fifteen days after the decision is made. The Beneficiary shall have ninety
 days from the date the Beneficiary receives the written notice of the denial to object to the denial.
 The Beneficiary waives any objection the Beneficiary has or might otherwise have with respect
 to the denial by failing to object within the ninety-day period provided above. Objections shall
 not be unreasonably made.

         7.       Disputes

        If a dispute arises with respect to a request for payment of allowable benefits, the
 Administrator may refrain from taking any other or further action in connection with the disputed
 request for allowable benefits until the matter has been resolved.

 Section D.       Duty to Submit Requests for Payment to Other Sources of Benefits

         1.       Submission of Requests for Payment to Other Sources of Benefits

         For each request for payment of allowable benefits determined by the Administrator to be
 payable from the Trust Estate, the Administrator shall submit the request for payment to any
 other source of benefits from which the Beneficiary is entitled to benefits or payment before
 notifying the Trustee under Section E, below, to make a payment from the Trust Estate. When
 submitting the request to other sources of benefits, the Administrator shall notify the other source
 that the Trust Estate, as provided in Article V of the Trust, was established by the Grantor as a
 secondary payer on any request for payment of allowable benefits.

         2.       Definition of Other Sources of Benefits

         For purposes of the Trust, the terms “other source of benefits,” “another source of
 benefits,” and “other sources of benefits,” are defined to mean any source of benefits or
 payments other than the Trust Estate, but shall not include any assets owned by the Beneficiary.

                                             9 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 31 of 75 PAGEID #: 137




 Examples of “other source of benefits,” “another source of benefits,” or “other sources of
 benefits,” shall include, but not be limited to, group or individual health insurance; automobile
 insurance; federal, state, local, or tribal program or insurance; Workers’ Compensation; and
 liability insurance.

                  3.       Procedures in the Event the Other Sources of Benefits Refuse to Pay

         In the event another source of benefits to whom a request for payment of allowable
 benefits has been submitted refuses to pay the request, in whole or in part, the Administrator
 shall notify the Trustee pursuant to Section E, below, to make a payment from the Trust Estate
 for the allowable benefit to the extent otherwise authorized by the terms of the Trust. Thereafter,
 the Administrator shall seek reconsideration of the refusal to pay by the other source of benefits.
 In the event the other source of benefits reconsiders its refusal and agrees to pay the benefit, the
 payment from the other source of benefits shall be made payable to the Trust Estate and
 deposited by the Trustee into the Trust Estate.

 Section E.       Duty to Notify Trustee to Pay Allowable Benefits From Trust Estate

         After the Administrator has determined that a request for payment of allowable benefits
 is authorized by the terms of the Trust, and to the extent the request has not otherwise been paid
 by another source of benefits after being submitted pursuant to Section D, above, the
 Administrator shall notify the Trustee in writing of the amount to be paid from the Trust Estate
 and the name of the person or entity to whom such payment is to be made.

 Section F.       Duty to Require the Following: Disclosure of Other Sources of Benefits;
                  Application or Enrollment with Other Sources of Benefits for Coverage;
                  Other Disclosures or Documentation, Information, Signatures, or Other
                  Actions

         1.       Disclosure of Other Sources of Benefits

        Within sixty days of the date the Trust is deemed established, and annually thereafter, the
 Administrator shall require the Beneficiary to disclose to the Administrator the identity of any
 source of benefits from which the Beneficiary is or may be entitled to payment or benefits for
 which the Trust is otherwise required to make payment. The term “other source of benefits” is
 defined in Section D, Paragraph 2, above. The Beneficiary must make a legitimate and
 reasonable effort to locate and identify all such sources of benefits.




                                             10 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 32 of 75 PAGEID #: 138




         2.       Application or Enrollment with Other Sources of Benefits

         Whenever the Administrator learns of any other source of payment or benefits that may
 be available for the payment of any benefits that are otherwise allowed under the terms of the
 Trust, the Administrator shall determine whether payment of allowable benefits is available from
 such source. The Trustee shall notify the Administrator if it learns of any other such source of
 benefits. In the event the Administrator determines that payment of allowable benefits may be
 available from another source of payment or benefits, the Administrator shall require the
 Beneficiary to submit an application to the other source of benefits for coverage by that other
 source. Pursuant to Article X of the Trust, the Trustee is authorized to pay the costs (such as
 enrollment fees or premiums) of coverage by the other source, provided the Trustee and
 Administrator have determined that enrollment with such other source and the payment of the
 cost of coverage from the other source is in the best interests of the Trust Estate and the Grantor
 concurs. The Trustee shall not pay the cost of any new or current coverage except for that portion
 of the cost attributable to having the Beneficiary covered.

         3.       Other Disclosures of Information or Documentation, Signatures, or Other
                  Actions

         Within sixty days of the date the Trust is deemed established and annually thereafter, or
 upon request by the Grantor, Trustee, or any annuity company that is making annuity payments
 to the Trust, the Administrator shall request that the Beneficiary disclose to the Administrator the
 following:

          a. Signatures, authorizations (including but not limited to authorization or permission to
 visit the Beneficiary), documentation (including but not limited to medical records, medical
 assessment reports, and any written assessment of the Beneficiary’s disabilities, illnesses, or
 disorders), and information as required by the terms of the Trust or by the Administrator or
 Trustee to the extent necessary for the Administrator and Trustee to carry out the terms of the
 Trust;

         b. Proof of status as to life, death, legal capacity, and legal authority of the Beneficiary
 or anyone purporting to act on behalf of the Beneficiary; any such proof shall be in form and at
 the frequency determined by the Grantor, Trustee, Administrator, or any annuity company
 making annuity payments to the Trust.

         c. In the event the Administrator makes a request pursuant to this Paragraph 3 on behalf
 of the Grantor, Trustee, or any annuity company that is making annuity payments to the Trust,
 the Administrator shall forward the Beneficiary’s response to the Grantor, Trustee, and the
 annuity company.

                                             11 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 33 of 75 PAGEID #: 139




         4.       Consequences of Beneficiary’s Failure to Comply

         a. In the event the Beneficiary refuses or fails to disclose the information required in
 Paragraph 1, above, or refuses or fails to apply for benefits from another source of payments or
 benefits required in Paragraph 2, above, the Administrator shall determine the extent to which
 the other source of benefits would have otherwise paid for benefits that are otherwise allowed by
 the Trust. To the extent it appears to the Administrator, in its discretion, that the other source of
 benefits, upon receiving a valid application for benefits, may have paid, in whole or in part, a
 request for payment of allowable benefits that would otherwise be allowed by the Trust, the
 Administrator shall not authorize the payment of the request for payment of allowable benefits
 from the Trust Estate to the extent the other source would have paid had a valid application been
 submitted.

        b. In the event the Beneficiary refuses or fails to comply with any request made pursuant
 to Paragraph 3, above, the Administrator shall not authorize any request for payment of
 allowable benefits, as defined in Article IX of the Reversionary Trust, unless and until the
 Beneficiary complies with any such request.

        c. The Trustee is authorized to take any reasonable legal action to enforce the
 requirements in the Trust that the Beneficiary provide to the Trustee and Administrator any
 information, documentation, authorizations, access, or signatures required by the terms of the
 Trust or as requested by the Trustee or Administrator in administering the terms of the Trust.

 Section G.       Duty to Assist the Beneficiary

         The Administrator shall provide the Beneficiary with assistance in applying for payment
 of allowable benefits from the Trust Estate. The Administrator may, in its discretion, provide
 clerical and technical assistance to the Beneficiary in determining the availability of benefits
 from any source of benefits and in completing an application to any source of benefits.

 Section H.       Duty to Maintain Files

        The Administrator shall obtain and retain in its files a copy of all requests for payment of
 allowable benefits and supporting documentation, including receipts and itemizations. The
 Administrator shall permit the Trustee, the Grantor, and the Beneficiary or their designated
 representatives to examine all such files and documentation.




                                             12 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 34 of 75 PAGEID #: 140




                                          ARTICLE VII
                                   THE DUTIES OF THE TRUSTEE

 Section A.       Duty to Act as the Trustee

         The Trustee shall act as the Trustee and perform its fiduciary duties and responsibilities
 as defined by the terms of the Trust. The term “Trustee” includes the present Trustee and any
 successor of said Trustee, whether by appointment pursuant to the Trust, or by way of merger,
 consolidation, transfer of Trust business, or otherwise.

 Section B.       Duty to Open Separate Account and to Manage the Trust Estate

         The Trustee shall open a separate account in the name of the Trust and deposit into such
 account the sum received from the Grantor pursuant to the Stipulation. The Trustee agrees to
 accept, hold, manage, invest, administer, and distribute the Trust Estate according to the terms of
 the Trust within the powers provided to the Trustee.

 Section C.       Duty to Make Payments From the Trust Estate

         1.       Payment of Allowable Benefits

        a. Pursuant to Article VIII of the Trust, the Beneficiary agrees to provide certain
 signatures, authorizations, documentation, and information that is required by the terms of the
 Trust or by the Administrator or Trustee to carry out their respective duties under the terms of
 the Trust.

         b. In the event the Administrator, the Trustee, or both determine that the Beneficiary has
 failed to provide such signatures, authorizations, documentation, and information when required
 by the terms of the Trust or when requested by the Administrator or Trustee, the Trustee shall not
 pay any allowable benefit unless and until the Beneficiary has provided the required signatures,
 authorizations, documentation, and information.

        c. Upon receipt of all required signatures, authorizations, documentation, and
 information, and upon receipt of written notification from the Administrator pursuant to Article
 VI, Section B, of the Trust, the Trustee shall make payments authorized by the Administrator in
 the amount and to the payee authorized by the Administrator. The Trustee shall not pay any
 request for payment of allowable benefits without the express written authorization of the
 Administrator.



                                            13 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 35 of 75 PAGEID #: 141




         d. In making a payment from the Trust Estate, the Trustee shall have the right to rely
 upon the determinations of the Administrator that a payment is authorized by the terms of the
 Trust and that the amount to be paid from the Trust Estate and the payee are correct. The Trustee
 shall incur no liability for disbursements made in reliance on such determinations by the
 Administrator. The Trustee shall have no duty or obligation to determine the qualifications of the
 providers of goods and services or whether any payments made to the Beneficiary are actually
 used by or for the Beneficiary’s benefit.

         2.       Payment of Other Trust Expenses

        In addition to making payments pursuant to Paragraph 1, above, for allowable benefits
 authorized by the Administrator, the Trustee shall also pay the other expenses of the Trust and
 Trust administration to the extent allowed by the terms of the Trust.




                                           14 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 36 of 75 PAGEID #: 142




         3.       Source of Payments Made From the Trust Estate

         Payments authorized by the Trust shall be paid first out of the income generated by the
 Trust Estate. At the end of each calendar year, any such income that has not been disbursed,
 expended, reserved, or otherwise accumulated, shall be accumulated and added to the Trust
 Estate as principal. In the event the income of the Trust Estate is insufficient in any single
 calendar year to make the payments authorized by the Trust, the Trustee, in its discretion, may
 invade the principal of the Trust Estate. However, the Trustee may not invade the principal of the
 Trust Estate by an amount to exceed Twenty Thousand Dollars ($20,000.00) in any single
 calendar year without giving prior written notice to the Beneficiary and Grantor. The purpose of
 the notification requirement is to advise the Beneficiary and Grantor and to permit either of them
 to question payment requests that may jeopardize the long-term viability of the Trust Estate. The
 mere fact that such notice is given, however, shall not affect the obligation of the Trustee to
 make payments that are otherwise authorized by the Trust. For the purpose of this Paragraph 3,
 any annuity payments into the Trust Estate during any calendar year shall be considered income
 in determining the amount available for expenditure before the Trustee is considered to have
 invaded the principal of the Trust Estate, but shall not be considered in determining the fees of
 the Trustee or Administrator unless otherwise allowed under the Trustee’s and Administrator’s
 standard schedule of fees. In the event the income and principal of the Trust Estate are
 insufficient in any single calendar year to make the payments authorized by the Trust, the
 Trustee shall make payments only to the extent funds are available in the Trust Estate. The
 Trustee shall not borrow from any source to make payments when the income and principal of
 the Trust Estate are insufficient in any single calendar year to make the payments authorized by
 the Trust. In the event the Trust Estate becomes Zero Dollars ($0.00) and there is no income or
 annuity payments due in the future, the Trust shall be deemed terminated and the Trustee shall
 close the Trust according to the procedures set forth in Article XIX.

         4.       Discretion of Trustee in Making Payments

         The Trustee is not required to obtain an order or approval from any Court or the approval
 of the Grantor, except as required by the Trust, in making payments from the Trust Estate. The
 Trustee shall not be liable in money damages for any payment or other loss that occurs other than
 through its own fault or negligence. Until the Trustee has received, at the location where the
 Trust Estate is being administered, written notice of the Beneficiary’s death or of any other event
 upon which the right of payments may depend, the Trustee shall incur no liability for making
 payments authorized by the Trust.




                                            15 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 37 of 75 PAGEID #: 143




 Section D.       Duty to Recover Payments

         If subsequent to a payment of an allowable benefit, the Trustee determines that the
 payment should not have been made or should have been made in a lesser amount or that the
 Beneficiary has been reimbursed from another source of benefits for such benefit, the Trustee
 shall offset the amount of such payment to the extent of the overpayment. The Trustee is also
 authorized to take reasonable legal action as may be necessary to reimburse the Trust Estate for
 an overpayment or to collect payments from other sources of payment. For purposes of the Trust,
 the term “overpayment” shall mean any of the following: any payment that should not have been
 made; any payment that should have been made in a lesser amount; any payment of an expense
 for which there has been payment or reimbursement from another source of benefits; and any
 payment of an expense that should have been paid from another source of benefits.

 Section E.       Duty to Maintain Files and Accounts and to Render Statements of Account

         The Trustee shall obtain and retain in its files a copy of the receipts and itemizations for
 all expenses paid by the Trust Estate. The Trustee shall also maintain a system of accounting and
 books of account with respect to the income, expenses, and assets of the Trust Estate which
 conform to the generally accepted principles and practices of accounting. The Trustee shall
 permit the Grantor, the Administrator, and the Beneficiary or their designated representatives to
 examine all accounts, files, and documents relating to the Trust and the Trust Estate.

         The Trustee shall render a statement of the administration of the Trust Estate to the
 Administrator, the Grantor, and the Beneficiary. The statement shall be made at least quarterly.
 Copies of all tax filings, if any, filed on behalf of the Trust Estate shall similarly be furnished.
 The Grantor and the Beneficiary shall each have ninety days from the date of receipt of each
 statement to object thereto. If the Grantor timely objects to any payment from the Trust Estate, or
 to the reasonableness thereof, or the necessity therefore, no such payment or similar payment
 shall be authorized or made in the future, except on written notice to the Grantor. The failure of
 the Grantor or the Beneficiary to object to an item on a statement or to a particular payment
 noted in the statement shall be conclusive as to such item or payment but shall not preclude the
 Grantor or the Beneficiary from objecting to like items or payments appearing in future
 statements. Objections shall not be unreasonably made.

        The Trustee is authorized to provide a copy of the statement of the administration of the
 Trust Estate to any Court of competent jurisdiction which may require the same, upon the
 consent of the Beneficiary.




                                            16 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 38 of 75 PAGEID #: 144




                                       ARTICLE VIII
                              OBLIGATIONS OF THE BENEFICIARY

        (a) As a condition of both the settlement set forth in the Stipulation and the payment of
 allowable benefits, the Beneficiary agrees to:

         1. Comply with the terms and conditions of the Trust;

       2. Cooperate with the Administrator and Trustee to the extent necessary for the
 Administrator, Trustee, or both, to carry out their respective duties and responsibilities;

         3. Submit timely and complete requests for payment of allowable benefits as required by
 the terms of the Trust;

         4. Provide signatures, authorizations, documentation (including explanation of benefits
 from health care providers), and information as required by the terms of the Trust or required by
 the Administrator or Trustee to the extent necessary for the Administrator and Trustee to carry
 out the terms of the Trust, including but not limited to complying with Article VI, Section F of
 the Trust;

         5. Provide, upon request by the Grantor, Trustee, Administrator, or any annuity company
 making annuity payments to the Trust, proof of status as to life, death, legal capacity, and legal
 authority of the Beneficiary or anyone purporting to act on behalf of the Beneficiary; any such
 proof shall be in form and at the frequency determined by the Grantor, Trustee, Administrator, or
 any annuity company making annuity payments to the Trust.

         6. Identify other sources of payments or benefits;

         7. Apply to other sources of payments or benefits for coverage;

         8. Assist the Administrator and Trustee in obtaining payments or reimbursement from
 other sources of payments or benefits; and

         9. Transmit to the Trust Estate any amount received by the Beneficiary from another
 source of payments or benefits in reimbursement for, or payment of, an expense that has been
 paid or will be paid from the Trust Estate; reimburse the Trust Estate any other overpayments or
 payments erroneously or wrongfully paid.

         (b) The Beneficiary acknowledges and agrees that the failure to comply with the
 obligations set forth in Subparagraph (a) above may result in the denial, in whole or in part, of

                                             17 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 39 of 75 PAGEID #: 145




 requests for the payment of allowable benefits, as defined in Article IX of the Reversionary
 Trust.

                                            ARTICLE IX
                                        ALLOWABLE BENEFITS

 Section A.       Definition of Allowable Benefits

         The term “allowable benefits” is defined to mean only those benefits specifically
 enumerated in Section B below. The term “allowable benefits” is further defined to mean only
 those specifically enumerated benefits in Section B, below, that (i) are incurred after the date the
 Trust is deemed established, as defined in Article V of the Trust; (ii) are incurred before the date
 the Trust is deemed terminated, as defined in Article XIX of the Trust; (iii) are necessary and
 reasonable; (iv) are caused by, or the consequence of, or are directly related to, the injuries the
 Beneficiary contended in Joshua Roberts and Deborah Chong, Individually and as Next Friend
 of N.R., their Minor Child, et al. v. United States, et al., No. 3:19-cv-202 (S.D. Ohio), were
 caused by the acts or omissions of employees of the United States; and (v) are exclusively for the
 benefit of the Beneficiary, unless otherwise specifically authorized by the terms of the Trust.

 Section B.       Enumeration of Allowable Benefits

         Subject to Article IX, Section A, above, the Administrator shall authorize and the Trustee
 shall pay the following enumerated allowable benefits, based upon, and subject to, the terms and
 conditions set forth in the Trust and in the enumerated allowable benefits below:

         1.       Medical Treatment and Care Outside Beneficiary’s Principal Place of
                  Residence

         The Administrator shall authorize and the Trustee shall pay for the Beneficiary’s medical
 treatment and care outside the principal place of residence of the Beneficiary, including, but not
 limited to, medical treatment and care for the diagnosis, cure, mitigation, or prevention of
 disease, illness, injury, or disability. The Administrator shall authorize and the Trustee shall pay
 for the services of physicians, psychiatrists, psychologists, nutritionists/dietitians, physician’s
 assistants, registered nurses, licensed practical nurses, licensed or certified nurse’s aides,
 radiologists, laboratory technicians, and other similarly licensed or certified health care
 personnel for the purpose of providing medical treatment and medical care to the Beneficiary
 outside the principal place of residence of the Beneficiary.

        The Administrator shall not authorize and the Trustee shall not pay for any type of care or
 services, whether such care or services are medical or non-medical, surgical, psychiatric,

                                             18 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 40 of 75 PAGEID #: 146




 psychological, unskilled nursing care, counseling, companion services, cleaning services,
 personal attendant services, personal assistant, attendant care, custodial care and services, respite
 care, in the Beneficiary’s principal place of residence or in any other person's home, regardless
 of the Beneficiary's medical or non-medical condition or needs, except to the extent specifically
 authorized in Paragraph 2 below.

         For purposes of the Trust, term “principal place of residence” means a single family
 home that is owned, rented, or leased by the Beneficiary, a natural parent of the Beneficiary, or a
 legal guardian of the Beneficiary.

         2.       In-Home Attendant Care

         a. Subject to the terms and conditions of this Paragraph, the Administrator shall authorize
 and the Trustee shall pay for in-home attendant care. For purposes of the Trust, the terms “ in-
 home attendant care” shall be defined as any type of care or services provided to the Beneficiary
 in the Beneficiary’s principal place of residence, including but not limited to medical treatment
 and medical care, non-medical treatment and care, psychological or psychiatric treatment and
 care, skilled nursing care (i.e., care that requires a registered nurse or a licensed practical nurse),
 unskilled nursing care, therapy, counseling, companion services, cleaning services, personal
 attendant services, personal assistant services, attendant care, custodial care and services, respite
 care, and all other types of care, services, assistance, attendant care, and support that may be
 provided to, or is needed by, the Beneficiary in the Beneficiary's principal place of residence (as
 defined in Paragraph 1, above).

        b. The Administrator shall authorize and the Trustee shall pay up to a maximum of ten
 (10) hours per day of in-home attendant care through November 26, 2036, when the Beneficiary
 reaches twenty-two (22) years of age. After November 26, 2036, the Administrator shall
 authorize and the Trustee shall pay up to a maximum of twenty-four (24) hours per day of in-
 home attendant care services.

         c. The Beneficiary must be physically present in the Beneficiary’s principal place of
 residence at such time as the in-home attendant care services are provided. Payment is not
 authorized under Paragraph 2.b if the Beneficiary is not physically present in said principal place
 of residence at the time such in-home attendant care services are provided. For any period of
 time that the Beneficiary is not physically present in the Beneficiary’s principal place of
 residence, including a period of time when the Beneficiary is a patient at a hospital, or is a
 resident at, or is admitted to, a hospital, nursing home, foster home, foster care facility,
 residential care facility, licensed group home, long-term care facility, or hospice facility, the
 Administrator shall not authorize and the Trustee shall not pay for any in-home attendant care
 under this Paragraph 2.

                                              19 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 41 of 75 PAGEID #: 147




         d. The Administrator shall authorize and the Trustee shall pay for in-home attendant care
 under this Paragraph 2 at the skill level of in-home attendant care services that is medically
 necessary (as defined in Article VI, Section C, Paragraph 3.g., above) and at the reasonable and
 customary charge (as defined in Article VI, Section C, Paragraph 3.h. above) for that skill level
 for providing such in-home attendant care services, except that in the event that the person
 providing in-home attendant care services authorized by this Paragraph 2 is the Beneficiary’s
 parent, guardian, custodian, conservator, relative (including but not limited to sibling,
 grandparent, or other family member or relation, whether by blood, adoption, or otherwise), or
 household member (including but not limited to a roommate or housemate) of the Beneficiary,
 the Administrator shall authorize and the Trustee shall pay such parent, guardian, custodian,
 conservator, relative, or household member an hourly rate of pay equal to the median hourly rate
 of pay of a home health aide based on the most recent online wage data available from the
 United States Department of Labor’s Bureau of Labor Statistics for the metropolitan or
 nonmetropolitan geographic area in which the Beneficiary is physically residing. See,
 http://www.bls.gov/oes/current/oessrcst.htm.

        e. Except to the extent expressly authorized in this Paragraph 2 and Paragraph 4 below,
 the Administrator shall not authorize and the Trustee shall not pay for in-home attendant care
 services regardless of the Beneficiary’s medical needs, the type of services being provided, or the
 person or skill level of the person providing such services.

         3.       Emergency Room, Hospital, and Residential Care Facility

         The Administrator shall authorize and the Trustee shall pay for the cost of the
 Beneficiary’s admission to any hospital or emergency room for acute or emergency medical
 treatment and care. The Administrator shall authorize and the Trustee shall pay for the cost of
 admission to a nursing home or other type of licensed residential care facility (including a
 licensed group home or long-term care facility but not to include a licensed foster home). The
 cost of admission to any facility authorized in this Paragraph 3 shall include room and board and
 medical expenses. Except to the extent expressly authorized in this Paragraph 3, the
 Administrator shall not authorize and the Trustee shall not pay for the cost of admission to or
 residence at any other type of facility other than stated in this Paragraph 3.

         4.       Therapy Services

        a. The Administrator shall authorize and the Trustee shall pay for physical, occupational,
 speech, vision impairment and hearing loss therapies and services necessitated by the
 Beneficiary’s medical condition, provided that the Beneficiary’s treating physician orders such
 therapy and certifies in writing that the Beneficiary is capable of benefiting from such therapies

                                            20 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 42 of 75 PAGEID #: 148




 and provided further that such therapies are administered by licensed health care providers,
 licensed therapists, or therapists trained in general accepted therapy modalities provided such
 therapists are subject to supervision. In the event the Beneficiary is receiving therapy at no cost
 under any program provided, sponsored, or paid for by the United States, any State of the United
 States, or any Territory of the United States or District of Columbia, or is receiving therapy
 provided, sponsored, or paid for by a private program or insurance, the Administrator shall
 authorize and the Trustee shall pay only the amount necessary to supplement the therapies the
 Beneficiary is receiving under such statutes, programs, or insurance.

         b. The Administrator shall authorize and the Trustee shall pay for the services authorized
 by this Paragraph 4 even if such services are provided in the home of the Beneficiary, provided
 that the cost paid for such services while provided at the Beneficiary’s home does not exceed the
 cost of such services had they been provided outside the home.

         5.       Prescription Drugs and Medicines; Medical Devices; Medical Appliances;
                  Durable Medical Equipment; Medical Supplies; and Medical Diagnostic
                  Testing

        The Administrator shall authorize and the Trustee shall pay for prescription or over-the-
 counter drugs and medicines; durable medical equipment; medical devices; medical appliances;
 and medical supplies. The Administrator shall authorize and the Trustee shall pay for the cost of
 maintenance on any medical device, medical appliance, or durable medical equipment that was
 purchased from Trust Estate funds. The administrator shall authorize and the Trustee shall pay
 for medical and diagnostic imaging, scans, screens, panels or other testing.

         Notwithstanding any definition of medical devices, medical appliances, durable medical
 equipment, or medical therapeutic equipment and supplies to the contrary, the following items
 shall not be paid under this Paragraph 5:

         a. Any expenses relating to a motor vehicle. The types of expenses precluded by this
 subparagraph include but shall not be limited to: the purchase, lease, or rent of a motor vehicle;
 the repair, maintenance, or modification (including any equipment to be installed during such
 modification) of a motor vehicle; taxes or insurance on a motor vehicle; and all other types of
 expenses or costs associated with a motor vehicle or the operation of a motor vehicle.

          b. Any expenses relating to a home or real estate. The types of expenses precluded by
 this subparagraph include but shall not be limited to: the purchase, lease, or rent of a home or
 real estate; the construction, renovation, modification, repair, or addition to a home or real estate;
 expenses relating to access to a home or real estate or access or mobility within a home or real
 estate; fixtures for a home or real estate; insurance or taxes on a home or real estate; and all other

                                             21 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 43 of 75 PAGEID #: 149




 types of expenses relating to a home or real estate except as referenced in Paragraph 8, Home
 Modifications.

         c. Swimming pools, lap pools, spas, whirlpools, or saunas.

        d. The construction, rent, or lease of any facility or structure for any type of therapy or for
 any other purpose.

         e. Computers, computer hardware, computer software, and computer peripherals, except
 to the extent the computer or computer hardware has been or will be implanted in the
 Beneficiary, is a component in such implant or in the Beneficiary, or is a component of a medical
 appliance or device to maximize the Beneficiary’s hearing capabilities and promote hearing
 acuity.

        The Administrator may make arrangements with a firm such as PMSI (Pharmacy
 Management Services, Inc., P.O. Box 20248, Tampa, Florida 33622-0248; 1-800-237-7676) or
 another similar service for advance deposit for drugs and services as may be to the benefit and
 convenience of the Beneficiary if prescription services are not available through governmental
 programs or private insurance.

         6.       Transportation

          The Administrator shall authorize and the Trustee shall pay for reasonably incurred
 transportation expenses of the Beneficiary (including ambulance hire) primarily for and essential
 to obtaining emergency medical care, emergency medical treatment, or emergency medical
 services. The Administrator shall also authorize and the Trustee shall also pay mileage, at the
 rate allowed by the Internal Revenue Service as a medical cost deduction, incurred exclusively
 for the purpose of obtaining non-emergency medical treatment and care for the Beneficiary,
 along with the reasonable cost of lodging and local transportation for the Beneficiary and the
 Beneficiary’s parents or legal guardians, provided that such non-emergency medical treatment
 and care are provided to the Beneficiary at a location beyond a travel radius of 100 miles from
 the Beneficiary’s principal place of residence as defined in Paragraph 1, above. The
 Administrator shall not authorize and the Trustee shall not pay for any other transportation
 expenses.

         7.       Motor Vehicle Allowance

         The Administrator shall not authorize and the Trust shall not pay for any expenses
 relating to a motor vehicle. The types of expenses precluded by this Paragraph include but shall
 not be limited to: the purchase, lease, rent, repair, maintenance, or modification (including any

                                             22 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 44 of 75 PAGEID #: 150




 equipment to be installed during such modification) of a motor vehicle; taxes or insurance on a
 motor vehicle; and all other types of expenses associated with a motor vehicle or the operation of
 a motor vehicle.

        However, to help defray expenses related to the operation of a motor vehicle used to
 transport the Beneficiary, including the purchase, lease, rent, maintenance, modification,
 operation, taxes and insurance, the Administrator shall authorize and the Trustee shall pay to the
 Beneficiary the following vehicle allowances on the terms and conditions stated below:

       a. The maximum sum of Twenty Thousand Dollars ($20,000.00) (hereinafter “Initial
 Allowance”); and

         b. Every seven (7) years after the date of the Initial Allowance, the maximum sum of
 $35,000.00 (hereinafter “Subsequent Allowance”), provided, however, that the payment of any
 Subsequent Allowance after the payment of the Initial Allowance shall be conditioned upon the
 Beneficiary residing and actually living on a full-time basis in his home or the home of a parent
 or legal guardian at least 300 days of the 365 days immediately prior to the date the Beneficiary
 requests a Subsequent Allowance.

        The Administrator shall not authorize and the Trustee shall not pay expenses relating to
 motor vehicles or transportation except to the extent expressly authorized in this Paragraph 7 and
 Paragraph 6 above.

         8.       Home Modifications

        The Administrator shall not authorize and the Trustee shall not pay for any expenses
 relating to a home or real estate. The type of expenses precluded by this paragraph include but
 shall not be limited to: the purchase, lease or rent of a home or real estate; the construction,
 renovation, modification, repair, or addition to a home or real estate; expenses relating to access
 to a home or real estate or access or mobility with a home or real estate; fixtures for a home or
 real estate; insurance or taxes on a home or real estate; and all other types of expenses relating to
 a home or real estate. However, to help defray such expenses, the Administrator shall authorize
 and the Trustee shall pay to the Beneficiary a maximum life-time home modification allowance
 not to exceed One Hundred Thousand Dollars ($100,000.00) on the terms and conditions stated
 below:

       a. No more than Fifty Thousand Dollars ($50,000.00) of the maximum life-time allowance
 may be paid prior to the fifth anniversary of the date this Trust is deemed established, as defined
 in Article V of the Trust; and


                                             23 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 45 of 75 PAGEID #: 151




       b. No portion of the maximum life-time allowance may be paid unless the Beneficiary has
 been residing and actually living on a full-time basis in his principal place of residence, as
 defined in Paragraph 1, above, at least 300 days of the 365 days immediately prior to the date the
 Beneficiary requests a payment pursuant to this Paragraph 8.

         9.       Health Insurance

         The Administrator shall authorize and the Trustee shall pay the costs (such as enrollment
 fees or premiums) of health insurance coverage for the Beneficiary, provided the Trustee and
 Administrator have determined that such costs of coverage are in the best interests of the Trust
 Estate and the Grantor concurs with their determination. In the event the Trustee and
 Administrator determine under this Paragraph 9, and under Article VI, Section F, Paragraph 2
 and Article X, Paragraph 3, that some or all of the cost of health insurance coverage should be
 paid by the Trust Estate, the fact that the health insurance policy under consideration also covers
 medical claims that this Trust would not otherwise pay under the terms of Article IX or covers
 other family members as required by the Affordable Care Act should not be used to reject a
 request by the Beneficiary for the payment of the cost of enrollment fees or premiums.

         10.      Miscellaneous Expenses

        The Administrator shall not authorize and the Trustee shall not pay miscellaneous
 expenses of the Beneficiary. For purposes of the Trust, the term “miscellaneous expenses” shall
 mean any expense of the Beneficiary that is not otherwise specifically authorized by the terms
 and conditions of the Trust.

         11.      Case Manager

         The Administrator shall authorize and the Trustee shall pay a maximum of 24 hours of
 case management services during the first year after the date the Trust is deemed established, as
 defined in Article V of the Trust. Thereafter, the Administrator shall authorize and the Trustee
 shall pay a maximum of 12 hours per year of case management services. Except to the extent
 expressly authorized in this Paragraph 11, the Administrator shall not authorize and the Trustee
 shall not pay for the cost of case management services by any individual, regardless of the
 Beneficiary’s medical needs, the type of services being provided, or the person or skill level of
 the person providing such services.




                                            24 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 46 of 75 PAGEID #: 152




                                         ARTICLE X
                                  THE POWERS OF THE TRUSTEE

         The Trustee shall have the following enumerated powers and all those powers provided
 by the laws of the Trustee’s domicile, provided such powers are not inconsistent with the powers
 enumerated herein or the terms of the Trust. The Trustee shall exercise these powers in its sole
 discretion and without license or leave of any Court.

        1. To pay allowable benefits from the Trust Estate to the extent authorized by the terms
 and conditions of the Trust.

         2. To employ at its option and with prior consent of the Beneficiary any person or
 business for the purpose of providing allowable services to or for the Beneficiary, provided the
 Trustee determines that employment by the Trust directly is more economical than paying a third
 party to arrange for the provision of such services and that it will not detract from the quality of
 services provided to the Beneficiary.

         3. To pay the cost of enrollment or premiums for benefits from a source of benefits other
 than the Trust, including health insurance, according to the terms and conditions of the Trust.

         4. To pay or reserve sufficient funds to pay all expenses related to the management and
 administration of the Trust, including all assessments, charges, fees, taxes, or other expenses
 incurred in the administration, enforcement, or protection of the Trust and the Trust Estate not
 otherwise precluded by state law or any other provision of the Trust. Such expenses shall include
 the fees of the Trustee and the Administrator to the extent authorized in Article XIII of the Trust.
 The Trustee shall not pay any fees, legal or otherwise, any costs, or any expenses relating to the
 establishment, administration, or termination of a guardianship or conservatorship for the
 Beneficiary or relating to any proceeding to determine whether the Beneficiary lacks legal
 capacity. The Trustee shall not pay any fees, legal or otherwise, any costs, or any expenses
 incurred by either the Beneficiary or Grantor in resolving any disputes, questions, or
 interpretations arising under the Trust. The Trustee shall not pay any fees, legal or otherwise, any
 costs, or any expenses incurred by the Beneficiary in seeking or obtaining benefits from any
 source of benefits other than the Trust, except that the Trustee shall pay the cost of enrollment or
 premiums for benefits from a source of benefits other than the Trust, including health insurance,
 according to the terms of the Trust. In the event the Trustee must retain legal counsel to represent
 the interests of the Trustee, the Administrator, or the Trust Estate in resolving any dispute,
 question, or interpretation arising under the Trust or to represent the Trustee, the Administrator,
 or the Trust Estate in the administration or protection of the Trust and the Trust Estate or for the
 purpose of enforcing the terms of the Trust, the Trustee is prohibited from retaining any attorney
 or law firm who represents or has represented the Beneficiary or any relative of the Beneficiary

                                            25 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 47 of 75 PAGEID #: 153




 or any guardian or conservator of the Beneficiary unless the Trustee can demonstrate to the
 Grantor by clear and convincing evidence that there is no actual conflict of interest, no apparent
 conflict of interest, and no appearance of a conflict of interest between said attorney or law firm
 and the interests of the Grantor. The Trustee must take into account that the establishment of this
 Trust was part of a settlement of a Federal Tort Claims Act matter filed by the Beneficiary
 against the United States of America and that the United States of America is the Grantor of this
 Trust.

        5. To retain any property held in the Trust Estate for as long as the Trustee shall deem it
 advisable, provided the Trustee takes into account the purpose of the Trust.

         6. To invest and reinvest in, and to acquire by purchase, exchange, or otherwise,
 intangible property such as stocks, bonds, securities, mutual funds, certificates of deposits, bank
 savings or checking accounts, foreign or domestic, or interests of participation therein (including
 common Trust Estate funds and mutual funds associated with the Trustee), without regard to the
 proportion any such property may bear to the entire amount held without any obligation to
 diversify, to the extent consistent with the purpose of the Trust and prudent investment rules. In
 the event the Trust Estate is less than One Hundred Thousand Dollars ($100,000.00) for three
 consecutive years and there is no reasonable basis to expect that the Trust Estate shall
 subsequently exceed One Hundred Thousand Dollars ($100,000.00), the Trustee may limit Trust
 investments to certificates of deposit and bank savings and checking accounts in an FDIC
 insured financial institution. The Trustee may not receive compensation from internal funds. The
 Trustee may also use the services of affiliated brokerage services as it deems appropriate in its
 sole discretion in connection with the purchase or sale of account assets. Any such transactions
 will be deemed appropriate, even where the Trustee has an underwriter’s interest or charges fees
 or commissions which include a profit, so long as all such transactions are on terms and under
 circumstances comparable to those generally available through non-affiliated brokers. The
 Trustee shall attempt to invest all principal sums in excess of One Thousand Dollars ($1,000.00).

        7. To sell (at public or private sale, without application to any Court) any property in the
 Trust Estate in such manner and on such terms and conditions as it may deem best to the extent
 consistent with the purpose of the Trust and prudent investment rules.

        8. To vote personally or by proxy any shares of stock or other voting securities at any
 time held hereunder, and to consent to and participate in any reorganization, consolidation,
 merger, liquidation, or other change in any corporation whose stocks or securities may at the
 time be held hereunder.

        9. To commingle the assets of the Trust Estate with the assets of other trusts not owned
 by or property of the Beneficiary in order to maximize the investment income of the Trust Estate.

                                            26 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 48 of 75 PAGEID #: 154




        10. Except to the extent prohibited by law, to cause any securities to be registered in the
 names of its nominees, or to hold any securities in such condition that they will pass by delivery,
 including the use of custodians and other depositories.

         11. To liquidate, compromise, adjust, and settle any and all claims and demands,
 including taxes, in favor of or against the Trust Estate, for such amounts, upon such terms, in
 such manner, and at such time as the Trustee shall reasonably deem advisable upon the consent
 of the Grantor.

         12. To allocate to principal all stock dividends and cash in lieu of fractional shares paid
 as a result of a stock dividend received on stock.

         13. To continue to make distributions of income and/or to accumulate the same hereunder
 until the Trustee shall have received written notice of any event which would affect such
 distribution and/or such accumulation of income; and the Trustee shall not be liable to any
 person having any interest in such continuation until the Trustee shall have received such written
 notice.

         14. Except as otherwise specifically provided herein, the determination of all matters with
 respect to ascertaining what is principal and income of the Trust Estate and the apportionment or
 allocation of receipts and expenses between these accounts shall be governed, at the election of
 the Trustee, by the provisions of either the Uniform Principal and Income Act from time to time
 existing or the Principal and Income Act of the state in which the Trustee resides. Any such
 matter not provided for herein, or not provided for in the Principal and Income Act elected by the
 Trustee, shall be determined by the Trustee in the Trustee’s sole discretion.

         15. To invoke the jurisdiction of a Court of competent jurisdiction, by petition or other
 procedure, in order to protect the interests of the Trust Estate, to comply with or to enforce the
 terms of the Trust, or to resolve any dispute or question arising under the Trust in the event the
 parties to the dispute or question have attempted to resolve the matter informally as required by
 the Trust and failed. The Trustee is also authorized to take reasonable legal action as may be
 necessary to reimburse the Trust Estate for an overpayment or to collect payments from other
 sources of payment.

         16. To require proof of the status as to life, death, legal capacity, and legal authority of
 the Beneficiary or anyone purporting to act on behalf of the Beneficiary. Any such proof shall
 be on the form and at the frequency determined by the Grantor, Trustee, Administrator, or any
 annuity company making annuity payments to the Trust.


                                             27 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 49 of 75 PAGEID #: 155




                              ARTICLE XI
        RESIGNATION OR REMOVAL OF THE TRUSTEE OR ADMINISTRATOR

 Section A. Right of Resignation

         The Trustee shall have the right to resign at any time upon giving ninety days written
 notice of such resignation to the Grantor, the Beneficiary, and the Administrator. The
 Administrator shall have the right to resign at any time upon giving ninety days written notice of
 such resignation to the Grantor, the Beneficiary, and the Trustee. An entity that is acting as both
 the Trustee and the Administrator shall have the right to resign from either or both appointments
 upon giving ninety days written notice of such resignation to the Grantor and the Beneficiary.

 Section B. Removal of the Trustee or the Administrator

         The Grantor shall have the right to remove a Trustee or an Administrator upon sixty days
 written notice to the Trustee, the Administrator, and the Beneficiary.

 Section C. Return of Unearned Fees

         In the event the Trustee or an Administrator resigns or is removed from office, the
 resigning or removed Trustee or Administrator, prior to leaving the service of the Trust, shall
 return that portion of payments made to it during the Trust accounting period which represents
 unearned income. For purposes of the preceding sentence, “unearned income” shall mean the pro
 rata portion of all payments made to the resigning or removed Trustee or Administrator for
 which services have not been rendered. In the case of annual payments, this amount shall be
 determined by multiplying the annual payments by a fraction, the numerator of which is the
 number of whole months during that period in which services were not rendered, and the
 denominator of which is 12. In the case of quarterly payments, this amount shall be determined
 by multiplying the quarterly payment by a fraction, the numerator of which is the number of
 whole months during that period in which services were not rendered, and the denominator of
 which is 3.

 Section D. Transfer of the Trust Estate and the Trust Files

         A Trustee that resigns or is removed shall transfer and deliver to its successor the then-
 existing entire Trust Estate in its possession, along with all Trust documents and records in its
 possession. Upon such transfer, the Trustee shall be discharged as Trustee of the Trust and shall
 have no further powers, discretion, rights, obligations, or duties with reference to the Trust
 Estate, and all such powers, discretion, rights, obligations, and duties of the resigning Trustee
 shall inure to and be binding upon such successor Trustee.

                                            28 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 50 of 75 PAGEID #: 156




        An Administrator that resigns or is removed shall transfer and deliver to its successor the
 then-existing Trust documents and records in its possession.

         The foregoing notwithstanding, nothing contained in this Section D shall be deemed to
 discharge or release any Trustee or Administrator that resigns or is removed from liability for its
 acts or omissions.

                                      ARTICLE XII
                          SUCCESSOR TRUSTEE OR ADMINISTRATOR

 Section A. Appointment of Successor Trustee or Administrator

         In the event the Trustee or the Administrator resigns, refuses or is unable to act, or is
 removed, the Grantor shall appoint in writing a successor within sixty days of receiving written
 notice of resignation or within sixty days of removal.

 Section B. Qualifications of a Successor Trustee

        A successor Trustee appointed pursuant to this Article XII shall be a trust company or
 bank and the successor’s fiduciary powers must be regulated by either the Office of the
 Comptroller or the Currency or the Federal Reserve Bank or the Federal Deposit Insurance
 Corporation.

 Section C. Duties, Rights, Responsibilities, and Powers of Successors

       A successor Trustee or Administrator shall have all the duties, rights, responsibilities, and
 powers provided by the Trust.

 Section D. Liability of Successors

         A successor Trustee or Administrator shall not be liable or responsible in any way for the
 acts or omissions of any predecessor Trustee or Administrator or for any loss or expense
 occasioned by any act or omission of any such predecessor. The successor Trustee or
 Administrator shall be liable for its own acts or omissions in respect to property actually received
 or duties, responsibilities, and powers assumed by it as the successor. The foregoing
 notwithstanding, nothing contained in this Section D shall be deemed to discharge or release any
 predecessor Trustee or Administrator from liability for its acts or omissions.



                                            29 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 51 of 75 PAGEID #: 157




                               ARTICLE XIII
            COMPENSATION OF THE TRUSTEE AND THE ADMINISTRATOR

         The Trustee shall receive as compensation for its services such commissions and fees as
 are payable in accordance with its schedule of commissions and fees in effect from time to time
 during the period in which its services are rendered, but shall not include any fees for the types of
 services being rendered by the Administrator unless the Trustee has also been appointed as the
 Administrator, in which case the fee schedule that applies to the performance of both appointments
 shall apply. The Trustee's compensation may not be changed without prior written approval of the
 Grantor. The Administrator shall receive as compensation for its services such compensation as is
 payable in accordance with its schedule of fees in effect from time to time during the period in
 which its services are rendered unless the Administrator has also been appointed as the Trustee, in
 which case the fee schedule that applies to the performance of both appointments shall apply. The
 Administrator's compensation may not be changed without prior written approval of the Grantor.

                                             ARTICLE XIV
                                            BOND EXCUSED

        The Trustee and any successor Trustee shall not be required to give bond or any other
 undertaking for the faithful performance of its duties hereunder, any law to the contrary
 notwithstanding.

                                             ARTICLE XV
                                        SPENDTHRIFT PROVISION

         No title or interest in the money or other property constituting the Trust Estate, or in any
 income accruing therefrom or thereon, shall vest in the Beneficiary during the continuance of the
 Trust Estate. The Beneficiary shall have no right, power, or authority to anticipate any income of
 the Trust Estate, payments into the Trust Estate, or any payments from the Trust Estate; or to
 alienate, convey, transfer, or dispose of the same or any interest therein or any part thereof in
 advance of payment. None of the principal or income of the Trust Estate, payments into the Trust
 Estate, nor any payments from the Trust Estate shall be involuntarily alienated by the
 Beneficiary or be subject to attachment, execution, or levy, or taken upon any process for any
 debts that the Beneficiary may have contracted, or in satisfaction of any demands or obligations
 that the Beneficiary may have incurred.




                                              30 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 52 of 75 PAGEID #: 158




                                          ARTICLE XVI
                                  NOTIFICATION REQUIREMENTS

         All notices, statements, statements of account, objections, filings, service of legal papers,
 and mailings required or permitted by the provisions of the Trust shall be in writing and shall be
 sent, on a timely basis, to the following addresses or, upon written notice, any subsequent change
 of address:

                                    GRANTOR:
                                    Director, Torts Branch (FTCA Staff)
                                    Civil Division
                                    United States Department of Justice
                                    P.O. Box 888
                                    Benjamin Franklin Station
                                    Washington, D.C. 20044
                                    (202) 616-4400
                                    (202) 616-5200, fax

                                    TRUSTEE:
                                    Settlement Trust Group/Midland States Bank
                                    The Irrevocable Reversionary Inter Vivos
                                    Medical Care Trust FBO Noah Roberts
                                    22 W Washington Street, Suite 1500
                                    Chicago, IL 60602
                                    (414) 258-3175

                                   ADMINISTRATOR:
                                   Medical Fund Advisors
                                   125 John Robert Thomas Drive
                                   Exton, PA 19341-2655
                                   (610) 594-3533

                                   BENEFICIARY:

                                   c/o Deborah Chong & Joshua Roberts
                                   740 Silver Saddle Rd
                                   Monument, CO 80132
                                   (847) 899-6482



                                               31 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 53 of 75 PAGEID #: 159




         The Trustee, the Administrator, the Grantor, and the Beneficiary shall each be
 responsible for providing each other with timely written notice of any change in address or
 phone number. Any notification shall be deemed given when posted by regular United States
 mail addressed to the last known address. Service of any legal papers shall comply with the rules
 of the Court in which the action or proceeding is filed and shall be made upon all parties to the
 Trust at the addresses provided above or any subsequent change of address that has been
 provided, unless a party is represented by counsel, in which case service shall be upon counsel.

         The Beneficiary shall give timely written notice of a guardianship or conservatorship or
 change thereof. In the event of the death of the Beneficiary, the Beneficiary’s legal
 representative, guardian, conservator, or guardian ad litem shall provide to the Administrator,
 Trustee, and Grantor notice of the death and a certified death certificate within the time provided
 in the Stipulation.

                                     ARTICLE XVII
                        FORUM FOR DISPUTES AND APPLICABLE LAW

 Section A.       Dispute Resolution and Court of Competent Jurisdiction

         If a dispute arises over the terms or administration (including investments) of the Trust,
 the Grantor, Trustee, Administrator, and Beneficiary shall first try to resolve the dispute
 informally among themselves before litigating the matter. If the dispute cannot be resolved
 informally, the Grantor, Trustee, Administrator, or Beneficiary may have the dispute resolved by
 any state Court (which shall not include Tribal Courts, small claims courts, or
 probate/guardianship/conservatorship courts) or federal Court of competent jurisdiction.
 However, such state Court or federal Court shall not have the right to alter, amend, or change the
 terms or conditions of the Trust. Any fees (including attorney’s fees or guardian/conservator
 fees), expenses, or costs incurred by the Grantor or the Beneficiary in resolving any dispute
 arising under the Trust shall not be a proper charge against the Trust Estate; however, the Court
 may order payment of costs, fees, and expenses to the extent otherwise authorized by law.

 Section B.       Applicable Law

         The Trust is a federal contract and is to be construed according to federal law. To the
 extent not contrary to the terms and conditions of the Trust, the duties of the Administrator shall
 be construed according to the laws of the state in which the Administrator is domiciled and the
 duties and powers of the Trustee shall be construed according to the laws of the state in which
 the Trustee is domiciled. However, notwithstanding any state or federal law to the contrary, no
 Court shall have the right to alter, amend, or change the terms or conditions of the Trust.


                                            32 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 54 of 75 PAGEID #: 160




                                        ARTICLE XVIII
                                  REVOCATION OR AMENDMENT

       The Trust is irrevocable and the terms shall not be amended, modified, altered, or
 changed in any respect.

                                         ARTICLE XIX
                                   TERMINATION OF THE TRUST

 Section A.       Terminating Event

        For purposes of the Trust, the “terminating event” shall be defined as the death of the
 Beneficiary or when the Trust Estate becomes Zero Dollars ($0.00) and there are no income or
 annuity payments due in the future, whichever occurs first. Upon the occurrence of either
 terminating event, the Trust shall be deemed terminated.

 Section B.       Payments Authorized After Terminating Event

         Upon the death of the Beneficiary, the Trustee shall pay any allowable benefits
 authorized by the Administrator to the extent there are sufficient funds in the Trust Estate,
 provided that the goods or services for which payment is requested were incurred before the date
 of the Beneficiary’s death and provided further that the request for payment was properly
 submitted to the Administrator for review within ninety days of the date of the death of the
 Beneficiary. The Administrator shall not authorize and the Trustee shall not pay any expense that
 was not properly submitted to the Administrator within ninety days of the date of the death of the
 Beneficiary. In the event any allowable benefit is payable on a monthly basis, the Trustee shall
 pay only the pro rata share for the month of the Beneficiary’s death. The Trustee shall also pay
 any expenses of management and administration, including the fees of the Trustee and
 Administrator. In the event there are insufficient funds to pay both the expenses of management
 and administration and allowable benefits, the Trustee shall first pay the expenses of
 management and administration. The Administrator shall not authorize and the Trustee shall not
 pay for burial or funeral expenses.

 Section C.       Distribution of the Trust Estate

         After the Trustee has paid all allowable benefits incurred before the date of the
 Beneficiary’s death and properly submitted to the Administrator within ninety days of the date of
 death of the Beneficiary, along with all taxes, assessments, expenses, and charges incident to the
 management and administration of the Trust and the Trust Estate, the Trustee shall expeditiously
 liquidate and distribute the remaining Trust Estate, including any current and accumulated

                                            33 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 55 of 75 PAGEID #: 161




 income, to the Grantor by check made payable to the United States Treasury and delivered to the
 Grantor at the address on record with the Trustee, along with a final statement of account. Upon
 making this final distribution and accounting to the Grantor, the Trust shall be deemed
 terminated and the Trustee shall immediately close the account.

                                           ARTICLE XX
                                           SIGNATURES

        It is contemplated that the Trust may be executed in several counterparts, with a separate
 signature page for each party. All such counterparts and signature pages, together, shall be
 deemed to be one document.


 Executed this _______ day of____________ 2021
 GRANTOR:
 UNITED STATES OF AMERICA


 By: ________________________
        John J. Stark
        Assistant United States Attorney
        Attorney for Defendant,
        United States of America




                                            34 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 56 of 75 PAGEID #: 162




 Executed this ______ day of__________ 2021
 TRUSTEE:
 Settlement Trust Group/Midland States Bank


 By: _______________________




                                        35 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 57 of 75 PAGEID #: 163




 Executed this ______ day of __________ 2021
 ADMINISTRATOR:
 Medical Fund Advisors, Inc.


 By: __________________________




                                        36 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 58 of 75 PAGEID #: 164




 Executed this 2nd day of March 2021
 BENEFICIARY:

 Date of Birth: November 26, 2014
 SSN:


 By:     __________________________________________
         Deborah Chong, as Parent and Natural Guardian of
                    , Beneficiary


 By:     _________________________________________
         Joshua Roberts, as Parent and Natural Guardian of
                     , Beneficiary




                                          37 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 59 of 75 PAGEID #: 165




 APPROVED BY ATTORNEY FOR BENEFICIARY AND PARENTS OF
 BENEFICIARY:
                            March 2021
                3rd day of_________
 Executed this ______


 ________________________________
 Jamal Alsaffar
 Whitehurst, Harkness, Brees, Cheng, Alsaffar, Higginbotham & Jacob, PLLC
 Attorney for Beneficiary and parents of Beneficiary




                                        38 of 38 Pages

 Irrevocable Reversionary Inter Vivos
 Grantor Medical Care Trust FBO
 February 19, 2021
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 60 of 75 PAGEID #: 166
                                                                       EXHIBIT C
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 61 of 75 PAGEID #: 167
                                                                                    EXHIBIT D


                                                                                        FLED
                    PROBATE COURT OF GREENE COUNTY, OHIOREENE COUNTY, OHIO
                                  THOMAS M. O'DIAM, JUDGE
                                                                                      JAN 23 2019
                                                                                   THOMAS M. 0 LIAM
 IN THE MATTER OF                                                               JUDGE PROBATE DiVISION
                                                                               COURT ui-TOIVIMON PLEAS
 CASE NO. 10366M

                ENTRY APPROVING ESTABLISHMENT AND FUNDING
                          OF SPECIAL NEEDS TRUST

             On this 23rd day of January, 2019, this cause came on to be heard upon the

  motion of the Guardian and parents of                            and the evidence, and the

  Court being fully advised in the premises, hereby (1) approves the establishment of the

                           Irrevocable Special Needs Trust, effective January 17, 2019, a

  copy of which was attached to the motion, and (2) orders the funding of the trust with all

  of the net proceeds allocated for the benefit of                           from his recent

  personal injury settlement (exclusive of funds allocated to the Irrevocable Reversionary

  I nter Vivos Grantor Medical Care Trust created by the United States), including

  designation of the trust as the payee under any installment annuity contracts payable for

  the benefit of the minor pursuant to his settlement (exclusive of installment annuity

  contracts payable to the Irrevocable Reversionary Inter Vivos Grantor Medical Care

  Trust created by the United States). Such trust shall be further administered for the

  benefit of                         without further supervision or jurisdiction of this Court,

  unless later requested by the beneficiary, his parents or guardians, or the trustee.


                                              IT IS SO OR



                                            4as
                                              Tho       M.01Diam, Probate Judge


  14331592v2
  49338.67                                       5
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 62 of 75 PAGEID #: 168




                                          IRREVOCABLE SPECIAL NEEDS TRUST


                              THIS TRUST is effective the 17th day of January, 2019, and is
      established by Deborah Chong and Joshua L. Roberts, parents of
    •         , with First National Trust Company, as Trustee (herein referred to as the
      "Trustee") and National Distribution Consultants, LLC,as Distribution Director
    (herein referred to as the "Distribution Director"). The trust created hereunder is
      intended to be a trust for the sole benefit of                   (herein referred to as
      "     ") described in 42 U.S.C. §1396p(d)(4)(A) and §5163.21(F)(1) of the Ohio
      Revised Code.

                                         Article 1
                                 ESTABLISHMENT OF TRUST

                            1.1. Establishment ofTrust. Deborah Chong and Joshua L.
     Roberts, parents of                       , hereby establish this special needs trust (the
     "Trust") for the benefit of                       , and the Trustee agrees to hold,
     administer, and distribute the Trust estate in accordance with the provisions hereof for
     the benefit of      .

                             1.2. Trust Assets. The Trust is to be initially funded with ten
     dollars($10)from Deborah Chong and Joshua L. Roberts, receipt of which is
     acknowledged by the Trustee. The Trust is to be further funded with all ofthe proceeds
     from          personal injury settlement, as ordered by the Probate Division of the Court
     of Common Pleas for Greene County, Ohio and such other assets as             or any other
     person may choose to transfer to the Trustee; provided, however,the Trustee may
     accept or decline additional assets of any kind from any person and add such further
     assets to the Trust estate hereunder.

                            1.3. Irrevocability. This Trust shall be irrevocable. No person
      shall have any power to amend, alter or revoke any provisions ofthe Trust, except as
      limited and permitted in Article 4.4.

                           1.4. Distribution Director. The term "Distribution Director" as
      used herein means National Distribution Consultants, LLC, or such other entity as may
      subsequently be appointed to serve as a successor Distribution Director.
                                       Article 2
                        USE AND DISTRIBUTION OF TRUST ESTATE

                             2.1. Discretionary Distributions. The Trustee shall have absolute
      discretion from time to time to distribute to or apply for the benefit of    such
      portions or all ofthe income or principal as the Distribution Director may direct;




      14322786v1
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 63 of 75 PAGEID #: 169




      provided, however, that the Distribution Director generally shall not direct any
      distribution which would render         ineligible for a government assistance program
      for which        is otherwise qualified, including, but not limited to, the Supplemental
      Security Income program, the Medical Assistance program, and similar or successor
      programs. During the term of the Trust,         's interests and welfare shall be
      paramount. The distributive discretion   of the Trustee is intended to be of the broadest
      scope permitted by the law of trusts to the end that no person claiming any interest
    • hereunder will have any ground to complain of distributions made or withheld in good
      faith.       shall have no right to compel the Trustee to make a distribution to him or
      for his benefit.

                             2.2. Method of Distribution. Although the Trustee's discretion
     shall not be limited by this provision, it is recommended that the Trustee not make cash
     distributions directly to       but that, in general, the Trustee should use the Trust estate
     for       only by making expenditures directly to the vendors of any goods or services
     provided to       , by making distributions in kind to         , and by allowing       to
     use tangible assets comprising the Trust estate.

                             2.3. Alienation. No interest in the income from or principal of
      any portion of the Trust estate shall be subject to any form of alienation or
      hypothecation by any beneficiary without the express consent of the Trustee, nor shall
      any such interest or property otherwise be or become subject to the claims or liens of
      any person other than a beneficiary until such time as the property has actually been
      distributed in accordance with the terms of this Trust. This prohibition is intended to
      prevent all voluntary and involuntary dispositions of any part of the Trust estate in any
      manner other than in accordance with the provisions hereof or by a beneficiary's
      disclaimer, expressly including,the creation of any enforceable claims, liens, or
      attachments of any kind in any such interest or property by operation of law or through
      any legal process.
                                             Article 3
                                          TERMINATION

                              3.1. Termination. The Trust shall terminate at     's death, the
      right to any income then accrued but not received shall be added to principal, and the
      principal shall be distributed as follows:

                              (a) The Trustee shall distribute the minimum amount of the
               remaining principal that under applicable law must be distributed to any state or
               states of the United States in respect of the amount of the total of medical
               assistance paid on behalf of        by such state or states under any state plan
               established under Title 42 of the United States Code in order to qualify this
               Trust for exemption pursuant to Section 1396p(d)(4)(A) of such title. If
               has lived in more than one state, the funds remaining in the trust are to be

                                                   2

       14322786v1
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 64 of 75 PAGEID #: 170




               distributed to each state in which       received Medicaid, based on the state's
               proportionate  share of the total amount of Medicaid benefits paid by all of the
               states on         behalf.

                             (b) The Trustee shall distribute all principal that remains after
               satisfaction of the foregoing clause to or for the benefit of such individuals,
               persons or entities as       may appoint in his Will by specific reference to the
               exercise of this general power of appointment. If he makes no such
               appointment, or if he appoints less than all of the principal subject to such
               appointment, all remaining principal shall be distributed to his estate.

                                          Article 4
                              DUTIES AND POWERS OF TRUSTEE

                             4.1. Genera]ly. The Trustee shall have all ofthe powers and
     duties conferred or imposed on trustees by law, including, but not limited to, those
     powers enumerated below. Except as otherwise provided herein, distributions may be
     made in cash, in kind, or partly in each, and any assets distributed in kind shall be
     valued and deemed to satisfy each distribution to the extent of their values as ofthe date
     or dates of distribution. The Trustee shall not be required to furnish bond nor to obtain
     leave or confirmation from any person whatever before exercising or performing any
     such powers and duties. No person dealing with the Trustee shall be obligated to
     inquire into the Trustee's authority for any action proposed, and the receipt ofthe
     Trustee for any payment or property shall constitute a complete acquittance to the payor
     or transferor for the payment or property and its proper application. The Trustee at all
     times shall be obligated to act in good faith and to exercise reasonable prudence.

                             4.2. Restrictions. Each power and duty ofthe Trustee shall be
      limited and restricted by the provisions of applicable law which cause the assets of the
      Trust to be exempt under Title 42 of the United States Code as aforesaid and under the
      applicable provisions of any governing state law, and shall not be exercised in any
      manner or to any extent that would be inconsistent with the requirements of, or that
      would cause the disqualification of, the Trust under such provisions. Notwithstanding
      anything to the contrary in this instrument, any provision or power in this trust
      instrument which is contrary to the requirements for exemption of the trust under 42
      U.S.C. §1396p(d)(4)(A) or under the applicable provisions of any governing law, shall
      be null and void and of no effect.

                              4.3. Specific Powers. The powers ofthe Trustee shall include
      the following powers:

                             (a) To keep and retain any or all investments or property, real,
               personal or mixed, in the form as they may be at the time they come into the
               custody of the Trustee, regardless of the character of same or whether they are


                                                    3

     , 14322786v1
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 65 of 75 PAGEID #: 171




             such as then would be authorized by law for investment by trustees or whether a
             disproportionately large amount of the Trust estate remains invested in one or
             more types of property, for such time as the Trustee shall deem best, and to
             dispose of such property by sale, exchange, or otherwise as and when the
             Trustee shall deem advisable, and to petition a court for approval with respect
             to any distribution or investment of trust assets, with such cost to be paid for by
             the trust as an administrative expense of the trust;

                             (b) To sell, assign, exchange, transfer and convey or otherwise
              dispose of any or all of the investments and property, either real, personal or
              mixed, which may be included in or may at any time become part of the Trust
              estate, upon such terms and conditions as the Trustee may deem expedient and
              proper, and for the purpose of selling, assigning, exchanging, transferring or
              conveying the same, to make, execute, acknowledge and deliver any and all
              instruments of conveyance, deeds of trust, or assigns in such form and with such
              warranties and covenants as the Trustee may deem expedient and proper; and in
              the event of sale, conveyance, exchange or other disposition of any of the Trust
              estate, the purchaser shall not be obligated in any way to see to the application
              ofthe purchase money or other consideration passing in connection therewith;

                             (c) To lease any or all of the real estate, which may be included
              in or at any time, become a part of the Trust estate, which lease or leases may
              extend beyond the term of the Trust;

                             (d) To invest and reinvest any money, whether income or
              principal, in bonds, stocks, notes, real estate mortgages, securities, life insurance
              policies, or in any other property, real or personal, or in a common trust fund,
              without being limited by any laws regarding investments by trustees now or
              hereafter in effect, including, if applicable, interest-bearing accounts in or
              certificates issued by a Trustee's banking department, securities underwritten by
              syndicates of which a Trustee is a member, but are not purchased from the
              Trustee, and mutual fund shares where a Trustee, an affiliate, parent or
              subsidiary thereof, acts as investment advisor;

                             (e) To employ the services of other departments or divisions of
              the Trustee or of any affiliate of the Trustee in connection with the performance
              of its duties hereunder, including, but not limited to, effecting securities
              transactions through an affiliated broker and purchasing insurance through an
              affiliated agency (the parties to this Trust understand that the Trustee or its
              affiliate may have an underwriter's stake in such transaction or may charge fees
              or commissions for services rendered which include a profit and the parties
              specifically authorize the Trustee to undertake such transactions on behalf of the
              trust estate and to pay such fees for commissions from the trust estate so long as



                                                    4

      14322786v1
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 66 of 75 PAGEID #: 172




             the transactions are on terms and under circumstances comparable to those
             generally available through nonaffiliated entities);

                            (f) To vote any stocks, bonds, or other securities held by the
             Trustee at any meetings of stockholders, bondholders, or other security holders,
             and to delegate the power to do so to attorneys in fact or proxies under power of
             attorney, restricted or unrestricted;

                            (g) To borrow money without personal liability, for such periods
             of time and upon such terms and conditions as to rates, maturities, renewals and
             security, as the Trustee shall deem advisable, including from itself or any
             subsidiary in the case of a corporate Trustee, for the purpose of paying debts,
             taxes or for any other purpose in the administration of this Trust; and to
             mortgage or pledge such portion of the Trust as may be required to secure such
             loan or loans and as maker or endorser to renew existing loans;

                            (h) To compromise, adjust, arbitrate, sue or defend, abandon, or
              otherwise deal with and settle claims in favor of or against the Trust, as the
              Trustee shall deem best and to refrain from taking any such action until
              indemnified to the Trustee's satisfaction;

                             (i) To determine in a fair and reasonable manner whether any
              part of the Trust estate, or any addition or increment thereof, is income or
              principal, or whether any cost should be charged against income or principal, or
              partially against income and partially against principal;

                           (j) To repair, alter, improve, renovate, reconstruct and demolish
              any buildings on real estate held by the Trustee, and to construct buildings and
              improvements thereon;

                             (k) To employ and compensate, out of the principal or the
              income, or both, as the Trustee shall deem proper, agents, accountants, brokers,
              attorneys in fact, attorneys at law, tax advisors, realtors, and other assistants and
              advisors deemed by the Trustee appropriate for the proper administration of the
              Trust estate, and to do so without liability for any neglect, omission, misconduct,
              or default of any such agent or professional representative, provided they were
              selected and retained with reasonable care;

                            (1) To rely upon any affidavit, certificate, letter, notice, telegram,
              or other paper, or upon any telephone conversation, believed by the Trustee to
              be genuine, and upon any other evidence believed by the Trustee to be
              sufficient, and to be protected and saved harmless in all payments or
              distributions upon such a condition;



                                                   5

      14322786v1
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 67 of 75 PAGEID #: 173




                             (m) To receive, apply for, own, and maintain life insurance on
              the life of      , to pay for the premiums on such insurance out of the income or
              principal of the Trust, and to exercise all rights contained in said insurance
              policies; to obtain and carry public liability, property damage, health, and
              accident insurance, and such other insurance contracts as the Trustee shall deem
              advisable to protect the Trustee, the Trust estate, and any beneficiary hereunder
              against any and all hazards;

                            (n) To keep any property comprising part of the Trust estate in
              any place or places within the United States or abroad, either with a depository
              or custodian or otherwise;

                             (o) To use and expend trust income and/or principal for
              conducting environmental assessments, audits and site monitoring to determine
              compliance with any environmental law or regulation thereunder; take
              appropriate remedial action to contain, clean up or remove any environmental
              hazard including a spill, release, discharge, or contamination, either on the
              Trustee's own accord or in response to an actual or threatened violation;
              institute, contest or settle legal proceedings concerned with environmental
              compliance; comply with local, state or federal agency orders or court orders
              directing an assessment, abatement, or cleanup of any environmental hazards;
              employ agents, consultants, and legal counsel to assist or perform the above
              undertakings; and to charge expenses incurred by the Trustee under this
              paragraph against income or principal as the Trustee shall determine; and

                            (p) To do all other acts and things not inconsistent with the
              provisions of this instrument which the Trustee may deem necessary or desirable
              for the proper management of the Trust herein created, in the same manner and
              to the same extent as an individual might or could do with respect to his or her
              own property.

                              4.4. Amendments. Notwithstanding anything to the contrary
     contained in this instrument, in the event that, due to a change in governing law or
     pursuant to an authoritative interpretation of the laws then governing        's eligibility
     for assistance under available governmental programs, the     Trustee  believes it to be in
     the best interest of        and reasonably necessary for        to maintain or achieve such
     eligibility, then the Trustee may make   such  amendments   to this Trust instrument as are
     necessary and appropriate to accomplish such purposes. The Trustee shall incur no
     liability to       or any other person or entity who or which may have an interest herein
     for the exercise or failure to exercise this power of amendment if the Trustee has acted
     in good faith and upon advice of counsel.

                              4.5. Assistance Programs. It is acknowledged that the Trustee is
      a financial institution and is neither licensed nor skilled in the field of social services


                                                   6

      14322786v1
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 68 of 75 PAGEID #: 174




     with respect to public or private assistance programs.           and his representatives, or
     the Distribution Director, or such other professional or social service agencies retained
     by the Trustee, if any, shall be responsible for identifying, and obtaining assistance or
     benefits from, programs that may be of social, financial, developmental, or other
     assistance to       , including any federal, state, local or other private or public
     programs that have been established to assist individuals with disabilities or handicaps.
     The Trustee will cooperate and assist in the process but shall have no duty or
     responsibility to determine which programs are available to             or to seek or to obtain
     such assistance on his behalf.   The  Trustee shall not, in any event,  be liable to        or
     to any other person or entity with respect to any aspect of         's eligibility for such
     assistance benefits  or programs,  including, but not  limited to, the failure to identify each
     and every program or resource that might be available to

                            4.6. Distribution Director. The Distribution Director acting
      hereunder shall have the following functions, authorities, and immunities:

                           (a)      Serve as the primary contact point between         and his
              guardian and the Trustee, and interact with the Trustee regarding issues
              involving       or administration ofthe Trust;

                            (b)      Determine the appropriateness of accessing Social
              Security Disability, Supplemental Security Income, Medicaid, Medicare and any
              other insurance or government benefits for        and evaluate the possible
              impact that any distribution of principal and income might have on the eligibility
              of       for such government assistance benefits;

                             (c)     Facilitate, approve and/or disapprove distribution
              requests, and direct the Trustee regarding the payment or non-payment of
              distributions or courses of distributions;

                            (d)      Oversee the distributions and receipts ofthe Trust, keep
              records of distribution requests and decisions, and produce required reports
              regarding distributions from the Trust;

                            (e)      Have authority to execute documents related to the
              purchase, sale, construction or maintenance of Trust real estate.

                           ()1      Have access to all information regarding this Trust and
              full communication with all representatives of Trustee who are involved with
              implementation of this Trust, and receive all statements of Trust activity
              prepared by Trustee;




                                                   7

      14322786v1
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 69 of 75 PAGEID #: 175




                            (g)     Consult at least annually with the Trustee on a general
             policy regarding sales, leases, exchanges and investment of Trust assets with
             authority to approve/authorize the sale or purchase of real estate; and

                           (h)        Petition a court for approval with respect to any
             distribution of trust assets, with such cost to be paid for by the trust as an
             administrative expense of the trust.

             The Distribution Director shall be subject to the fiduciary obligations generally
     imposed upon trustees under the laws of the State of Ohio. The Distribution Director
     shall not be required to furnish bond nor to obtain leave or confirmation from any
     person whatever before exercising or performing any such powers and duties. No
     person, firm, partnership or corporation dealing with the Trustee shall be under any
     obligation whatsoever to ascertain whether or not the foregoing provisions of this
     Article have been complied with by the Trustee.

                               4.7. Indemnification. The Trustee and each of its agents and
     employees, including the heirs, successors, assigns, and personal representatives of its
     agents, are hereby indemnified by the Distribution Director against all claims, liabilities,
     fines, or penalties, and against all costs and expenses, including attorneys' fees and
     disbursements and the cost of reasonable settlements, imposed upon, asserted against or
     reasonably incurred thereby in connection with or arising out of any claim, demand,
     action, suit, or proceeding in which he, she, or it may be involved by reason of being or
     having been the Trustee or affiliated with the Trustee as set forth above, whether or not
     he, she, or it shall have: continued to serve as such at the time of incurring such claims,
     liabilities, fines, penalties, costs, or expenses or at the time of being subjected to the
     same. However,the Trustee and each of its, agents and employees, including their
     heirs, successors, assigns, and personal representatives of it agents, shall not be
     indemnified with respect to matters as to which he, she, or it shall be finally determined
     to have been guilty of willful misconduct in the performance of any duty by a court of
     competent jurisdiction. This right ofindemnification shall not be exclusive of, or
      prejudicial to, other rights to which the Trustee and each of its agents and employees,
      including the heirs, successors, assigns, and personal representatives of its agents, may
      be entitled as a matter oflaw or otherwise.

                              4.8. Liability for Environmental Hazards. The Trustee shall not
      be liable for any loss or depreciation in value sustained by the trust as a result of the
      trustee's retaining any property upon which there is later discovered to be hazardous
      materials or substances requiring remedial action pursuant to any federal, state, or local
      environmental law, unless the trustee contributed to the loss or depreciation in value
      through willful misconduct or gross negligence.




                                                    8

      14322786v1
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 70 of 75 PAGEID #: 176




                                    Article 5
                   SUCCESSION AND COMPENSATION OF TRUSTEES

                              5.1. Successor Trustees. Any vacancy in the trusteeship,
     however occurring, shall be filled by such bank, trust company, or other organization
     with trust powers, wherever located, which has assets worth at least One Hundred
     Million Dollars under trust administration as shall be designated by the following, in the
     order of preference indicated: (i)         s parents who are then living and competent(by
     unanimous agreement, if both parents are then living and competent), or either parent
     alone if the other parent is deceased or incompetent;(ii) the legal guardian or guardians
    (by unanimous agreement, if more than one person is serving as a legal guardian) of
          's estate or person, if a guardian has been appointed for him;(iii)
             , if he is living and competent and no person is then serving as his legal
     guardian,(iv) the Distribution Director. The same persons in the order of preference
     indicated shall have the right to designate a successor Distribution Director upon any
     vacancy in the office of Distribution Director; provided, however, the Trustee rather
     than the Distribution Director shall have this right under clause (iv) above. Upon
     accounting for and delivery of the trust property to a successor Trustee, the former
     Trustee shall be completely discharged of all duties to the Trust,         and any other
     persons or entities with interests in the Trust. Upon acceptance, a successor Trustee so
     appointed shall be vested with all of the duties and powers, discretionary or otherwise,
     granted to the original Trustee by the terms ofthis instrument. No successor trustee or
     Distribution Director shall be held responsible for any act or omission of a predecessor.

                            5.2. Resignation and Removal. Each Trustee or Distribution
     Director shall have the right to resign by delivering a written notice of resignation to the
     person entitled to appoint a successor trustee. In addition, the person then holding the
     power to appoint a successor trustee pursuant to Article 5.1 above shall have the right to
     remove any Trustee or Distribution Director, with or without cause; provided, however,
     such right to remove without cause can only be exercised once within any 24 month
     period. Any such removal shall be made by written notice signed by the individual or
     individuals making it and delivered to the Trustee or Distribution Director being
     removed at least 60 days before its effective date. No resignation or removal of a
     Trustee shall become effective until the acceptance of the trusteeship by a successor
     Trustee designated in accordance with Article 5.1.

                             5.3. Compensation. Any corporate Trustee, and any Distribution
     Director, shall be entitled to receive reasonable compensation for services hereunder
     pursuant to their regular schedule offees for such services as published from time to
     time, and are authorized to deduct the same, as well as all other expenses and costs of
     administration, from the funds in their hands. A copy of the current fee schedule ofthe
     Trustee and Distribution Director is attached hereto.




                                                  9

      14322786v1
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 71 of 75 PAGEID #: 177




                            5.4. Trust Advisors. Any persons serving as natural or legal
     guardian for        will serve as Trust Advisors under this instrument. The Trustee or
     Distribution Director will consult with the Trust Advisors at regular intervals
     concerning the administration of the trusts and the financial and other status, needs, and
     desires of the beneficiary, and the Trustee or Distribution Director will provide the
     Trust Advisors with any information they may request regarding the trust, including,
     without limitation, full and complete accountings of all trust expenditures, receipts, and
     investments. The Trustee and Distribution Director are not required to follow the
     advice of the Trust Advisors if they determine it is advisable to follow a different course
     of action, and they are not required to consult on day to day trust administration.

                                          Article 6
                                   ADDITIONAL PROVISIONS

                              6.1. Accounts. The Trustee shall provide annual accounts to
          , or to each  person serving as a legal guardian for    , whether of his person or
     of his estate, or both, in whatever form may be mutually agreed by to by the parties.

                            6.2. Applicable Law. The Trust herein created shall be deemed
     to be an Ohio trust and shall be governed and interpreted in all respects by the laws of
     the State of Ohio, regardless of the beneficiary's place of residence.

                              6.3. Court Jurisdiction. It is intended that this Trust be initially
      administered without the intervention or oversight of any court. However,the Trustee
      shall file an application with the probate court in the county of        's residence
     ("Probate Court") requesting it to accept jurisdiction and oversight of this Trust if
      requested to do so by         or the legal guardian or guardians(by unanimous
      agreement, if more than one person is serving as a legal guardian) of          's estate or
      person, if        is under guardianship  at that time. In addition, the Trustee on its own
      initiative can at any time file an application for the Probate Court to accept jurisdiction
      and oversight ofthe Trust. If the Probate Court assumes jurisdiction of this Trust, then
      the Trust shall be further administered in accordance with such rules and procedures
      applicable to special needs trusts under the jurisdiction of the Probate Court as may
      exist from time to time, all expenditures, distributions, or other payments from the Trust
      shall be made only upon approval of the Probate Court, amendments to the trust
      instrument pursuant to Article 4.4 can be made only upon approval ofthe Probate
      Court, and all appointments of successor trustees must be approved by the Probate
      Court.




                                                   10

      14322786v1
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 72 of 75 PAGEID #: 178




            IN WITNESS WHEREOF,Deborah Chong and Joshua L. Roberts, parents of
           and First National Trust Company and National Distribution Consultants, LLC,
     have executed this instrument effective the date first above written.



     Deborah Chong, mother of                    Joshua L. Roberts, father of



                                        First N tional Trust Company, Trustee

                                         By:                               :le_

                                         Its: v 16


                                         National Distribution Consultants, LLC,
                                         Distribution Dire or

                                         By:

                                         Its:




                                                11

      14322786v1
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 73 of 75 PAGEID #: 179




                                              ACKNOWLEDGMENTS

     State of Ohio             )
                               ) :ss
    • County of Greene         )
             The foregoing instrument was acknowledged before me this 17th day of
      January, 2019, by Deborah Chong and Joshua L. Roberts.


                                                                      Notary Public
                                                                      My Commission expires:

      State of PeiIn3y kahl4
                           )                     :ss
      County of            )
                                                                                      61/A
                                                                                      )
             The forego-ng instrument was acknowledged before me this I Hof January,
      2019, by      th         7 Md.              Jk of First National Trust Company, a
      Pennsylvania corporation, on behalf of the corporation.


             COMMONWEALTH OF
                                      PENNSYLVANIA
                                                                      Notary Public
                        N OTARIAL SEAL
                 Michele A. Rock, Notary
                                           Public                     My Commission expires:   0
              City of Pittsburgh,
                                  Allegheny County
            M y Commission Expires
                                       Sept. 14, 2020
           MEMEtR. PENNSYLVANIA
                                ASSOCIATION OF NSTARIER

     • State                  \VC34141
                                            ) :ss
      County of                             )

             The foregoin. instrume was acknowledged before me this 9  II —  of January,
      2019, by        IA          iiffyL2                 ,Ai\
                                               of National Distributio Co sultants, LLC,
      a Pennsylvania ctynoration:on bel f ofthe corporatiol


                                                    YLVAN IA
                                                                      Notary Public
                     COM MO NWEA LTH OF PEN NS
                                N OTARIAL SEAL                        My Commission expires:91rIII
                                                  Public
                          Alexis Salonica, Notary
                                          Allegheny County
                      Mt. Lebanon TWp.,             17, 2019
                     M y Commission Expires Sept.        ARIES
                    ME KR, P N




                                                                 12

       14322786v1
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 74 of 75 PAGEID #: 180



   NDC
   Advisors                                       Passionate Advocates. Proven Approach.




                                                   1.25% Annual




          Please note that the above fee is an account administration fee collected by NDC Advisors.
       Corporate Trustee administration/investment fees are charged separately by the Corporate Trustee.

                   Real estate purchases/sales will incur a fee of 1% of the purchase/sale price.
    Accounts that hold real estate incur an annual 0.75% real estate holding fee on the value of the real estate.




                                   Partner. Preserve. Prosper:

                                               800-601-8974


               310 Grant Street, Suite 1205 \ Pittsburgh, PA 15219 \ info@ndcadvisors.com
Case: 3:19-cv-00202-TMR-SLO Doc #: 18-2 Filed: 03/23/21 Page: 75 of 75 PAGEID #: 181




                             First National Trust Company

                                National Distribution Consultants, LLC
                                   Corporate Trustee Fee Schedule
                                                                     Annual Fee Rate
   Ann ual Corporate Trustee Fee(1)                                  .50%
   Annual Fee Rate is applied to market value of participating
   Trust assets at trust inception and is charged in its entirety.
   Additionally, the annual fee rate is applied and charged to
   the market value of Client Trust Accounts on each trust's
   anniversary date thereafter.

   For Subsequent Deposits received after trust inception,
   the Fee will be pro-rated based upon the number ofdays
   remaining until the next following anniversary date.


   Trust Services Fees
   Trust Installation Fee                                            No Charge
   Annual Statements                                                 No Charge
   ACH (Direct Deposits)                                             No Charge
   Tax Information/Grantor Letter                                    $275 per
   Real Estate Holding Fee                                           $1,000 per

   Event Contintent Fees
   Trust Termination Fee                                             No Charge
   Check Stop Payment Request                                        $50 per
   Wire Transfer Fee                                                 $25 Domestic / $50 Foreign
   Extraordinary Special Services(2)                                 $125 per hour
   Preparation and Filing Court Accounting                           Cost to Outside Prepare(

   1.The Annual Corporate Trustee Fee("Fee") will be calculated as a percentage of the market value of all
   assets (including, but not limited to, securities and cash)in a Client's Trust Account. The Fee is payable
   at trust inception, a period following the execution of Client Trust Account documents during which
   funding occurs, and at each trust's anniversary date thereafter and is deducted directly from the Client's
   Trust Account. For Subsequent Deposits received after trust inception or anniversary date,the Fee will be
   pro-rated based upon the number of days remaining until the next following anniversary date.

   2.Extraordinary Special Services: Additional fees may be charged for service requests that are
   extraordinary or otherwise beyond those specified above. These may include, but are not limited to,court
   appearances, travel time and similar extraordinary items.
